--------------------------------------------------------------------------------

Exhibit 10.5


Execution Copy




 


AGREEMENT FOR SALE AND PURCHASE OF HOTEL


COURTYARD BY MARRIOTT, BROOKLINE, Massachusetts




By and Between




WEBSTER STREET HOTEL, LLC,


a Delaware limited liability company








(“Seller”)




and




hersha hospitality limited partnership,


a Virginia limited partnership




(“Purchaser”)



--------------------------------------------------------------------------------




AGREEMENT FOR SALE AND PURCHASE OF HOTEL


Table of Contents




Article
     
ARTICLE I
 
DEFINITIONS AND REFERENCES
1
1.01 Definitions
1
1.02 References
7
   
ARTICLE II
 
SALE AND PURCHASE; “AS-IS,” “WHERE-IS” SALE
8
2.01 Sale and Purchase
8
2.02 As-is, Where-is
8
   
ARTICLE III
 
PURCHASE PRICE
11
3.01 Purchase Price
11
3.02 Earnest Money Escrow Agreement
11
   
ARTICLE IV
 
INSPECTION PERIOD
12
4.01 Inspection Period
12
4.02 Review and Inspection
12
4.03 Testing
12
4.04 Acceptance or Rejection
13
4.05 Confidentiality
13
4.06 Indemnification; Restoration; Insurance
13
4.07 Title and Survey
14
4.08 Equipment Leases
15
   
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
15
5.01 Representations and Warranties of Seller
15
5.02 Representations and Warranties of Purchaser
16
5.03 Duration of Representations and Warranties
18
   
ARTICLE VI
 
CLOSING AND CLOSING DELIVERIES
18
6.01 Closing
18
6.02 Escrow
19
6.03 Seller’s Deliveries
19
6.04 Purchaser’s Deliveries
20
6.05 Expenses
20
6.06 Concurrent Transactions
21
6.07 Possession
21

 
- i -

--------------------------------------------------------------------------------


 
ARTICLE VII
 
ADJUSTMENTS AND PRORATIONS CLOSING STATEMENTS
21
7.01 Adjustments and Prorations
21
7.02 Payment
22
7.03 Cash and Accounts
22
7.04 Closing Statements
23
   
ARTICLE VIII
 
CONDITIONS TO SELLER’S OBLIGATIONS
23
8.01 Conditions
24
   
ARTICLE IX
 
CONDITIONS TO PURCHASER’S OBLIGATIONS
24
9.01 Conditions
24
   
ARTICLE X
 
ACTIONS AND OPERATIONS PENDING CLOSING
25
10.01 Actions and Operations Pending Closing
25
   
ARTICLE XI
 
CASUALTIES AND TAKINGS
25
11.01 Casualties
25
11.02 Takings
26
   
ARTICLE XII
 
EMPLOYEES
27
12.01 Employees
27
12.02 Indemnity
27
   
ARTICLE XIII
 
NOTICES
27
13.01 Notices
27
   
ARTICLE XIV
 
ADDITIONAL COVENANTS
28
14.01 Additional Covenants
29

 
- ii -

--------------------------------------------------------------------------------


 
ARTICLE XV
 
DEFAULTS AND REMEDIES
31
15.01 Seller’s Remedies
32
15.02 Purchaser’s Remedies
32
15.03 Confidentiality
32
15.04 Attorneys’ Fees
33
15.05 No Reservation of Property
33

 
- iii -

--------------------------------------------------------------------------------


 
Exhibit A:
Land
Exhibit B:
Excluded Assets
Exhibit C:
Permitted Exceptions
Exhibit D:
Pending or Threatened Litigation
Exhibit E:
Notices of Violation
Exhibit F:
Assignment and Assumption of Ground Lease and Improvements
Exhibit G:
Bill of Sale
Exhibit H:
Assignment and Assumption of Hotel Contracts, Bookings, Permits, and
Miscellaneous Hotel Assets
Exhibit I:
Certification of Non-Foreign Status

 
- iv -

--------------------------------------------------------------------------------



AGREEMENT FOR SALE AND PURCHASE OF HOTEL


THIS AGREEMENT FOR SALE AND PURCHASE OF HOTEL (“Agreement”), dated as of May 4,
2005, is entered into by and between Webster Street Hotel, LLC, a Delaware
limited liability company (“Seller”), and Hersha Hospitality Limited
Partnership, a Virginia limited partnership (“Purchaser”).


RECITALS:


A. Seller is the leasehold owner of the Land, and Seller owns the Improvements
on the Land, commonly referred to as the Courtyard by Marriott, Brookline,
Massachusetts (the “Hotel”), the Fixtures and Tangible Personal Property,
Operating Equipment, Consumables, and Miscellaneous Hotel Assets (as such terms
are hereinafter defined).


B. Seller desires to sell, and Purchaser desires to purchase, the Property (as
hereinafter defined) upon and subject to the terms and conditions hereinafter
set forth.


AGREEMENTS:


NOW, THEREFORE, in consideration of the representations, warranties, agreements,
covenants, and conditions contained in this Agreement, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Purchaser agree as follows:

ARTICLE I


DEFINITIONS AND REFERENCES


1.01 Definitions. As used in this Agreement, the following terms shall have the
meanings indicated below:
 
Accountants: Dworken, Hillman, LaMorte & Sterczala, PC.


Account Cash: The balances of all cash and securities and other instruments held
by Seller or by Manager or for the benefit of Seller or the Property and
deposited, held, or contained in any account, bank, or vault, except for
Cash-On-Hand.


Accounts Receivable: All accounts receivable with regard to the Hotel.


Additional Earnest Money: Shall have the meaning given to it in Section 6.01.


Affiliate: With respect to a specific entity, any natural person or any firm,
corporation, partnership, association, trust, or other entity which, directly or
indirectly, controls or is under common control with the subject entity, and
with respect to any specific entity or person, any firm, corporation,
partnership, association, trust, or other entity which is controlled by the
subject entity or person. For purposes hereof, the term “control” shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of any such entity or the power to veto
major policy decisions of any such entity, whether through the ownership of
voting securities, by contract, or otherwise.
 
- 1 -

--------------------------------------------------------------------------------


 
Agreement: This Agreement for Sale and Purchase of Hotel, including the exhibits
attached hereto and made a part hereof.


Bookings: Contracts for the use or occupancy of guest rooms and meeting and
banquet facilities or other facilities of the Hotel, including any off-site
catering for which a deposit has been received or for which a written proposal
has been made and accepted for any time after the Cut-Off Time.


Books and Records: All of Seller's right, title and interest in and to (a) all
Space Lessee correspondence, billing and other files, (b) all structural
reviews, environmental assessments or audits, architectural drawings and
engineering, geophysical, soils, seismic, geologic, environmental (including
with respect to the impact of materials used in the construction or renovation
of the Improvements) and architectural reports, studies and certificates
pertaining to the Property, and (c) all on-site accounting, tax, financial, and
other books and records relating to the use, maintenance, leasing and operation
of the Property but excluding Seller’s asset management (as opposed to property
management) records.


Business Day: Shall mean all days of the year except Saturdays, Sundays, and
holidays recognized by the Federal Reserve Bank of Boston. If any deadline
provided in this Agreement falls on a day other than a Business Day, such
deadline shall be extended until the first Business Day thereafter.


Cash-On-Hand: Any and all till money and house banks, and all checks, travelers’
checks, and bank drafts paid by guests of the Hotel and located at the Property,
specifically excluding, however, all Account Cash.


Closing: The consummation of the transaction contemplated by this Agreement.


Closing Date: The date which is fifteen (15) days after the expiration of the
Inspection Period.


Compensation: The direct salaries and wages paid to, or accrued for the benefit
of, any Employee, incentive compensation, vacation pay, severance pay,
employer’s contributions under F.I.C.A., unemployment compensation, workmen’s
compensation or other employment taxes, payments under Employee Benefit Plans,
or benefits.


Consumables: All food and beverages (alcoholic, to the extent transferable under
applicable law, and non-alcoholic); engineering, maintenance, and housekeeping
supplies, including soap, cleaning materials and matches; stationery and
printing; and other supplies of all kinds, in each case whether partially used,
unused, or held in reserve storage for future use in connection with the
maintenance and operation of the Hotel, which are on hand on the date of this
Agreement, subject to such depletion and restocking as shall occur and be made
in the normal course of business but in accordance with present standards,
excluding, however, (i) Operating Equipment and (ii) all items of personal
property owned by Space Lessees, Manager, guests, employees, or persons
furnishing food or services to the Hotel (other than Seller or any Affiliate of
Seller, unless denominated as an Excluded Asset under this Agreement).


- 2 -

--------------------------------------------------------------------------------


 
Cut-off Time: 11:59 P.M. (Eastern Daylight Savings Time) on the date prior to
the Closing Date.


Documents: All plans, specifications, drawings, blueprints, surveys,
environmental reports, and other documents in Seller’s possession that relate to
the Property.


Due Diligence: Shall have the meaning given to it in Section 4.01.


Earnest Money: Shall have the meaning given to it in Section 3.01(a).    


Employee(s): All persons employed by Manager, or an Affiliate of Manager
pursuant to Management Agreement or Employment Contracts or otherwise.


Employee Benefit Plans: All employee benefit plans, as that term is defined in
ERISA, and each other employee benefit plan or program to which Seller
contributes on behalf of any of the Employees.


Employment Contract(s): Those contracts and agreements, oral or written, with
all or any of the executives, staff, and employees of Manager, or an Affiliate
of Manager for work in or in connection with the Hotel including, but not
limited to, individual employment agreements, union agreements, employee
handbooks, group health insurance plans, life insurance plans, and disability
insurance plans (other than Employee Benefit Plans).


Environmental Laws: Any federal, state and local laws, statutes, ordinances,
rules, regulations (including the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended from time to time (42 U.S.C.
§ 9601 et seq.) and the applicable provisions of all applicable state and local
statutes, as amended from time to time, and rules and regulations promulgated
thereunder), authorizations, judgments, decrees, administrative orders,
concessions, grants, franchises, agreements and other governmental restrictions
and requirements relating to the environment.


Equipment Leases: Shall have the meaning given to it in Section 4.08.


ERISA: The Employee Retirement Income Security Act of 1974, as amended.


Escrow: The escrow, if any, created for the purpose of facilitating the
transactions contemplated by this Agreement pursuant to the Escrow Instructions.


Escrow Company: First American Title Insurance Company.


Escrow Instructions: The escrow instructions, if any, to be executed and
delivered by the parties and the Escrow Company, as escrowee in connection with
the Escrow.
 
- 3 -

--------------------------------------------------------------------------------


 
Excluded Assets: Those assets, if any, listed on Exhibit “B” to this Agreement,
the Account Cash and the reserve for replacement of fixtures, furnishings and
equipment, all of which is owned and to be retained by Seller or Affiliates of
Seller.


Excluded Permits: Those permits and licenses required for the ownership and
operation of the Hotel which, under applicable law, are nontransferable.


Final Closing Statement: The Final Closing Statement required under Section
7.04.


Fixtures and Tangible Personal Property: All fixtures, furniture, furnishings,
fittings, equipment, cars, trucks, machinery, apparatus, signage, appliances,
draperies, carpeting, keys, and other articles of personal property now located
on the Real Property and used or usable in connection with any part of the
Hotel, subject to such depletions, resupplies, substitutions, and replacements
as shall occur and be made in the normal course of business but in accordance
with present practices excluding, however: (i) Consumables; (ii) Operating
Equipment; (iii) Equipment Leases; (iv) property owned by Space Lessees,
Manager, guests, employees, or other persons furnishing goods or services to the
Hotel (other than Seller or any Affiliate of Seller, unless denominated as an
Excluded Asset); and (v) Improvements.


Franchise Agreement. That certain Courtyard by Marriott Franchise Agreement,
dated as of June 28, 2001, as amended by Amendment to Franchise Agreement dated
as of October 30, 2001, between Marriott International, Inc. ("Marriott") and
Seller.


General Assignment: Shall have the meaning given to it in Section 6.03(c).


Ground Lease: That certain Ground Lease, dated as of May 2, 2001, between Seller
and the Town of Brookline, a Municipal corporation.


Ground Lease Assignment. Shall have the meaning given to it in Section 6.03(a).


Hotel: Shall have the meaning given to it in Recital A.


Hotel Contracts: All service contracts, maintenance contracts, purchase orders,
leases, and other contracts or agreements, including equipment leases
capitalized for accounting purposes, and any amendments thereto, with respect to
the ownership, maintenance, operation, provisioning, or equipping of the Hotel,
or any of the Property, as well as written warranties and guaranties relating
thereto, if any, including, but not limited to, those relating to heating and
cooling equipment and/or mechanical equipment, but exclusive, however, of (i)
insurance policies, (ii) the Bookings, (iii) the Employment Contracts, and (iv)
the Employee Benefit Plans.


Improvements: The buildings, structures (surface and sub-surface), and other
improvements, including such fixtures as shall constitute real property, located
on the Land.


Indemnified Parties: Shall have the meaning given to it in Section 4.06.


Indemnitees: A party’s partners, trustees, officers, directors, employees,
beneficiaries, shareholders, members, managers, advisors, and other agents and
their respective partners, trustees, beneficiaries, employees, officers,
directors, and shareholders.
 
- 4 -

--------------------------------------------------------------------------------


 
Inspection Period: Shall have the meaning given to it in Section 4.01.


Inventory: All articles of personal property now located on the Real Property
and used, usable, or salable in connection with any part of the Hotel, subject
to such depletions, resupplies, substitutions and replacements as shall occur
and be made in the normal course of business, but in accordance with present
practices excluding, however: (i) Fixtures and Tangible Personal Property; (ii)
Consumables; (iii) Operating Equipment; (iv) Equipment Leases; (v) property
owned by Manager, guests, employees, or other persons furnishing goods or
services to the Hotel (other than Seller or any Affiliate of Seller, unless
denominated as an Excluded Asset); and (vi) Improvements.


Land: The parcel of real estate leased by Seller pursuant to the Ground Lease,
which parcel is described in Exhibit “A”, together with all rights, title, and
interest, if any, of Seller in and to all land lying in any street, alley, road,
or avenue, open or proposed, in front of or adjoining said Land, to the
centerline thereof, and all right, title, and interest of Seller in and to any
award made or to be made in lieu thereof.


Legal Requirements: All laws, statutes, codes, acts, ordinances, orders,
judgments, decrees, injunctions, rules, regulations, permits, licenses,
authorizations, directions, and requirements of all governments and governmental
authorities having jurisdiction of the Hotel (including, for purposes of this
Agreement, any local Board of Fire Underwriters), and the operation of the
Hotel.


Liabilities: All liabilities, demands, liens, interest, claims, actions or
causes of action, assessments, losses, fines, penalties, costs (including,
without limitation, response and/or remedial costs), damages and expenses
including, without limitation, those asserted by any Federal, state or local
governmental or quasi-governmental agency, third party, or former or present
employee, including attorneys’, consultants’ and expert witness fees and
expenses.


Liquor License: Any and all licenses and permits required by any applicable
governmental authorities for the sale and consumption of alcoholic beverages at
the Hotel.


Management Agreement: That certain Webster Street Hotel Management Agreement,
dated as of April 23, 2001, between Seller and Manager pursuant to which Manager
manages the Hotel.


Manager: Brookline Hotel Management LLC, a Connecticut limited liability
company.


Material Contracts: All Hotel Contracts which cannot be cancelled by ninety (90)
days’ or less written notice without penalty or premium payment.


Miscellaneous Hotel Assets: All contract rights, leases, concessions,
trademarks, logos, copyrights, goodwill, assignable warranties, and other items
of intangible personal property relating to the ownership or operation of Hotel,
but such term shall not include (i) Bookings; (ii) Hotel Contracts; (iii) the
Management Agreement; (iv) Space Leases; (v) Permits; (vi) Cash-On-Hand; (vii)
Books and Records (except as provided in Section 14.01(g)); (viii) Accounts
Receivable; (ix) refunds, rebates, or other claims, or any interest thereon, for
periods or events occurring prior to the Cut-off Time; (x) utility and similar
deposits; (xi) prepaid insurance or other prepaid items; or (xii) prepaid
license and permit fees; except to the extent that Seller receives a credit on
the Final Closing Statement for any such item or matter.
 
- 5 -

--------------------------------------------------------------------------------


 
Notice and Notices: Shall have the meanings given to them in Section 13.01.


Obligations: All payments required to be made and all representations,
warranties, covenants, agreements, and commitments required to be performed
under the provisions of this Agreement by Seller or Purchaser, as applicable.


OFAC: Shall have the meaning given to it in Section 5.02(c).


Opening of Escrow: Shall mean the earliest date on which Escrow Company has
received both a fully executed copy of this Agreement and the Earnest Money.


Operating Equipment: All china, glassware, linens, silverware, and uniforms,
whether in use or held in reserve storage for future use, in connection with the
operation of the Hotel, which are on hand on the date of this Agreement subject
to such depletion and restocking as shall be made in the normal course of
business but in accordance with present practices.


Permits: All licenses, franchises, and permits, certificates of occupancy,
authorizations, and approvals used in or relating to the ownership, occupancy,
or operation of any part of the Hotel, including, without limitation, those
necessary for the sale and on-premises consumption of food, liquor, and other
alcoholic beverages.


Permitted Exceptions: The liens, encumbrances, restrictions, exceptions, and
other matters specified in Exhibit “C”, as well as those matters approved or
deemed approved under Section 4.07 and such other matters that arise subsequent
to the date of the Title Commitment that are acceptable to Purchaser, to which
title to the Property shall be subject on the Closing Date.


Personal Property: All of the Property other than the Real Property.


Preliminary Closing Statement: The Preliminary Closing Statement required by
Section 7.04.


Property: (i) The Real Property, (ii) the Fixtures and Tangible Personal
Property; (iii) the Operating Equipment; (iv) the Consumables; (v) the
transferable right, title, and interest of Seller in, to, and under the Hotel
Contracts; (vi) the Bookings; (vii) the Permits (other than Excluded Permits);
(viii) the Documents; (ix) the Warranties; (x) the Books and Records and (xi)
the Miscellaneous Hotel Assets, provided, however, that Property shall not
include the Excluded Assets.
 
- 6 -

--------------------------------------------------------------------------------


 
Proratable Compensation: Compensation exclusive of severance pay and Employee
Benefit Plans.


Purchase Price: Shall have the meaning given to it in Section 3.01.


Real Property: The Ground Lease together with the Improvements located on the
Land.


Space Leases: All leases, licenses, concessions, and other occupancy agreements
for the use or occupancy of any portion of the Real Property excluding, however,
Bookings.


Space Lessee: Any person or entity entitled to occupancy of any portion of the
Real Property under a Space Lease.


Survey: Shall have the meaning given to it in Section 4.07.


Termination Notice: Shall have the meaning given to it in Section 4.04.


Title Commitment: Shall have the meaning given to it in Section 4.07.


Title Company: First American Title Insurance Company.


Title Policy: A 1992 ALTA Leasehold Owner’s Title Insurance Policy issued by the
Title Company pursuant to the Title Commitment, in favor of Purchaser and in the
amount of the portion of the Purchase Price allocated to the Real Property,
showing good and marketable leasehold title in the Real Property to be vested in
Purchaser, subject to only the Permitted Exceptions.


Title Review Date: Shall have the meaning given to it in Section 4.07.


Transfer: Shall have the meaning given to it in Section 14.01(j).


UCC: The Uniform Commercial Code in effect in Massachusetts.


UCC Search: A search of the filings (at the state and county levels) pursuant to
the UCC with regard to the Personal Property.


Unopened Consumables: Consumables which are in unopened containers, or if not
purchased in “containers”, Consumables which are in the state first received and
which have not been placed in service.


Warranties: All of Seller's right, title and interest in and to all presently
effective and assignable warranties, guaranties, representations or covenants
given to or made in favor of either Seller in connection with the acquisition,
development, construction, maintenance, repair, renovation or inspection of any
of the Property, including any made under any construction contracts and the
service or maintenance contracts.
 

1.02 References. Except as otherwise specifically indicated, all references to
Section and Subsection numbers refer to Sections and Subsections of this
Agreement, and all references to Exhibits refer to the Exhibits attached to this
Agreement. The words “hereby,” “hereof,” “herein,” “hereto,” “hereunder,”
“hereinafter,” and words of similar import refer to this Agreement as a whole
and not to any particular section or subsection of this Agreement. Captions are
for convenience only and shall not be used to construe the meaning of any part
of this Agreement.
 
- 7 -

--------------------------------------------------------------------------------


 
ARTICLE II


SALE AND PURCHASE; “AS-IS,” “WHERE-IS” SALE
 

2.01 Sale and Purchase. Seller hereby agrees to sell to Purchaser, and Purchaser
hereby agrees to purchase from Seller, the Property on the terms and subject to
the conditions of this Agreement.
 

2.02 As-is, Where-is. (a) Purchaser represents that by reason of its business
and financial experience, and the business and financial experience of those
persons retained by Purchaser to advise it with respect to its investment in the
Property, Purchaser has sufficient knowledge, sophistication, and experience in
business and financial matters to evaluate the merits and risks of the
prospective investment and is able to bear the economic risk of such investment.
Purchaser will have and has had adequate opportunity and time to review and
analyze the risks attendant to the transactions contemplated in this Agreement
with the assistance and guidance of competent professionals. In addition, this
Agreement gives Purchaser a period of time to inspect, examine, and investigate
the Property (and to review survey and title matters relating to the Property)
and, subject to the provisions of this Agreement, the right to terminate this
Agreement if Purchaser is unsatisfied with the results of Purchaser’s
inspections, examinations, and investigations. Purchaser represents, warrants,
and agrees that if Purchaser elects to consummate the purchase of the Property
after making such inspections, examinations, and investigations, except as
otherwise specifically set forth in this Agreement, Purchaser is relying solely
on its own inspections, examinations, and investigations in making the decision
to purchase the Property.


(b)    Except for the representations and warranties expressly set forth in
Section 5.01, Purchaser has not relied, and is not relying, upon any
information, documents, sales brochures, or other literature, maps or sketches,
projections, pro formas, statements, representations, guaranties, or warranties
(whether express or implied, oral or written, material or immaterial) that may
have been given or made by or on behalf of Seller.


(c)    Except as otherwise provided herein, Purchaser is not relying and has not
relied on Seller or any of its members, or any of their respective officers,
members, partners, directors, shareholders, agents, attorneys, employees, or
representatives as to (i) the quality, nature, adequacy, or physical condition
of the Property including, but not limited to, the structural elements,
foundations, roofs, appurtenances, access, landscaping, parking facilities,
electrical, mechanical, HVAC, plumbing, sewage or utility systems, facilities,
or appliances at the Property or any portion of the Property, (ii) the quality,
nature, adequacy, or physical condition of soils or the existence of ground
water at the Property, (iii) the existence, quality, nature, adequacy, or
physical condition of any utility serving the Property, (iv) the ad valorem
taxes now or hereafter payable on the Property or the valuation of the Property
for ad valorem tax purposes, (v) the development potential of the Property or
the habitability, merchantability or fitness, suitability, or adequacy of the
Property or any portion of the Property for any particular use or purpose, (vi)
the zoning or other legal status of the Real Property, (vii) the compliance by
the Property, or any portion of the Property, or the operations conducted on or
at the Property, with any Legal Requirements or other covenants, conditions, or
restrictions, (viii) the quality of any labor or materials relating in any
manner to the Property, or (ix) except as otherwise expressly provided in this
Agreement, the condition of title to the Property or the nature, status, and
extent of any right-of-way, lease, right of redemption, possession, lien,
encumbrance, license, reservation, covenant, condition, restriction, or any
other matter affecting title to the Property.
 
- 8 -

--------------------------------------------------------------------------------


 
(d)    EXCEPT AS OTHERWISE PROVIDED HEREIN, THE SALE AND CONVEYANCE BY SELLER TO
PURCHASER OF ALL RIGHT, TITLE, AND INTEREST OF SELLER IN AND TO THE PROPERTY
WILL BE MADE WITHOUT ANY WARRANTY OR RECOURSE WHATSOEVER, INCLUDING, WITHOUT
LIMITATION, ANY WARRANTY OF TITLE (EXCEPT AS TO ACTS OF SELLER), ABSENCE OF
DEFECTS (WHETHER APPARENT OR LATENT, KNOWN OR UNKNOWN, EASILY DISCOVERABLE OR
HIDDEN), FITNESS FOR ANY ORDINARY USE, OR FITNESS FOR ANY INTENDED USE OR
PARTICULAR PURPOSE, EVEN FOR THE RETURN OR REDUCTION OF THE PURCHASE PRICE OR
OTHERWISE, THE SOLE PERIL AND RISK OF EVICTION (EXCEPT AS A RESULT OF ACTS OF
SELLER) TO BE ASSUMED BY PURCHASER, BUT WITH FULL SUBSTITUTION AND SUBROGATION
IN AND TO ALL OF THE RIGHTS AND ACTIONS OF WARRANTY WHICH SELLER HAS OR MAY HAVE
AGAINST ALL PRECEDING OWNERS OR SELLERS; IT BEING UNDERSTOOD THAT PURCHASER WILL
TAKE THE PROPERTY “AS IS” AND “WHERE IS”, PURCHASER HEREBY ACKNOWLEDGING
RELIANCE SOLELY ON ITS OWN TITLE EXAMINATION AND INSPECTION OF THE PROPERTY, AND
NOT ON ANY WARRANTIES OR REPRESENTATIONS FROM SELLER.


(e)    EXCEPT AS OTHERWISE PROVIDED HEREIN, WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, PURCHASER ACKNOWLEDGES THAT SELLER HAS MADE NO REPRESENTATIONS OR
WARRANTIES OF ANY KIND OR CHARACTER, EXPRESS OR IMPLIED, WITH RESPECT TO THE
PROPERTY INCLUDING, WITHOUT LIMITATION, ANY WARRANTIES OR REPRESENTATIONS AS TO
TITLE (EXCEPT AS TO ACTS OF SELLER), ABSENCE OF DEFECTS (WHETHER APPARENT OR
LATENT, KNOWN OR UNKNOWN, EASILY DISCOVERABLE OR HIDDEN), HABITABILITY,
MERCHANTABILITY, FITNESS FOR ANY ORDINARY USE, FITNESS FOR ANY INTENDED USE OR
PARTICULAR PURPOSE, ZONING, TAX CONSEQUENCES, PHYSICAL CONDITION, UTILITIES,
OPERATING HISTORY OR PROJECTIONS, VALUATION, GOVERNMENTAL APPROVALS, THE
COMPLIANCE OF THE PROPERTY WITH LEGAL REQUIREMENTS, INCLUDING WITHOUT LIMITATION
THE AMERICANS WITH DISABILITIES ACT OF 1990, 42 U.S.C. 12101, ET SEQ., THE
TRUTH, ACCURACY, OR COMPLETENESS OF ANY MATERIALS, DATA, OR INFORMATION PROVIDED
BY OR ON BEHALF OF SELLER TO PURCHASER, OR THE MANNER OR QUALITY OF THE
CONSTRUCTION OR MATERIALS INCORPORATED INTO THE PROPERTY OR THE MANNER OF
REPAIR, QUALITY, STATE OF REPAIR OR LACK OF REPAIR OF THE PROPERTY OR ANY
PORTION THEREOF. ALL SUCH WARRANTIES WITH RESPECT TO THE PROPERTY ARE HEREBY
DISCLAIMED BY SELLER AND EXPRESSLY WAIVED BY PURCHASER. PURCHASER HAS NOT RELIED
AND WILL NOT RELY ON, AND SELLER IS NOT LIABLE FOR OR BOUND BY, ANY EXPRESS OR
IMPLIED WARRANTIES, GUARANTIES, STATEMENTS, REPRESENTATIONS, OR INFORMATION
PERTAINING OR RELATING TO THE PROPERTY MADE OR FURNISHED BY SELLER, ANY PARTY
ACTING OR PURPORTING TO ACT FOR SELLER, OR ANY REAL ESTATE BROKER OR AGENT
REPRESENTING OR PURPORTING TO REPRESENT SELLER, TO WHOMEVER MADE OR GIVEN,
DIRECTLY OR INDIRECTLY, VERBALLY OR IN WRITING. PURCHASER FURTHER HAS NOT RELIED
ON SELLER’S SKILL OR JUDGMENT IN SELECTING THE PROPERTY. PURCHASER SHALL HAVE NO
RIGHT OR CAUSE OF ACTION IN WARRANTY OR OTHERWISE AGAINST SELLER IN ANY
CONTROVERSY, CLAIM, DEMAND, OR LITIGATION ARISING FROM OR IN CONNECTION WITH THE
PROPERTY, AND PURCHASER HEREBY WAIVES ANY SUCH RIGHT OR CAUSE OF ACTION.
 
- 9 -

--------------------------------------------------------------------------------


 
(f)    EXCEPT AS OTHERWISE PROVIDED HEREIN, SELLER HAS NOT, DOES NOT AND WILL
NOT MAKE ANY REPRESENTATIONS OR WARRANTIES WITH REGARD TO (A) COMPLIANCE WITH
ANY ENVIRONMENTAL LAWS OR LAND USE LAWS, RULES, REGULATIONS, ORDERS, OR
REQUIREMENTS INCLUDING, BUT NOT LIMITED TO, THOSE PERTAINING TO THE HANDLING,
GENERATING, TREATING, STORING OR DISPOSING OF ANY HAZARDOUS MATERIAL OR (B)
ABSENCE OF ANY CLAIMS, WHETHER ASSERTED OR UNASSERTED, WITH RESPECT TO
COMPLIANCE WITH ENVIRONMENTAL LAWS OR ENVIRONMENTAL CONDITIONS AT THE PROPERTY.
PURCHASER RELEASES SELLER FROM ANY AND ALL CLAIMS PURCHASER MAY HAVE AGAINST
SELLER OF WHATEVER KIND OR NATURE NOW OR HEREAFTER RESULTING FROM OR IN ANY WAY
CONNECTED WITH THE ENVIRONMENTAL CONDITION OF THE PROPERTY, INCLUDING ANY AND
ALL CLAIMS PURCHASER MAY HAVE AGAINST SELLER UNDER THE COMPREHENSIVE
ENVIRONMENTAL RESPONSE, COMPENSATION, AND LIABILITY ACT,42 U.S.C. §9601 ET SEQ.,
AS AMENDED OR REAUTHORIZED, OR ANY OTHER ENVIRONMENTAL LAW OR COMMON LAW,
PROVIDED, THAT NO RELEASE IS INTENDED WITH RESPECT TO CLAIMS THAT PURCHASER MAY
HAVE AGAINST SELLER’S PREDECESSORS IN TITLE UNDER APPLICABLE LAW.


(g)    SELLER SHALL NOT BE LIABLE TO PURCHASER FOR ANY PROSPECTIVE OR
SPECULATIVE PROFITS, OR SPECIAL, INDIRECT, INCIDENTAL, OR CONSEQUENTIAL DAMAGES,
WHETHER BASED UPON CONTRACT, TORT, OR NEGLIGENCE OR IN ANY OTHER MANNER ARISING
FROM THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


(h)    PURCHASER FURTHER DECLARES AND ACKNOWLEDGES THAT THE FOREGOING WAIVERS
HAVE BEEN BROUGHT TO THE ATTENTION OF PURCHASER AND EXPLAINED IN DETAIL TO IT
AND THAT PURCHASER HAS VOLUNTARILY AND KNOWINGLY CONSENTED TO THE FOREGOING
WAIVER.
 
- 10 -

--------------------------------------------------------------------------------


 
ARTICLE III


PURCHASE PRICE
 

3.01 Purchase Price. The purchase price (“Purchase Price”) to be paid by
Purchaser to Seller at the Closing shall be Fifty-Four Million Five Hundred
Thousand Dollars ($54,500,000.00), plus or minus prorations and adjustments as
provided in this Agreement. The Purchase Price shall be payable by Purchaser as
follows:


(a)    simultaneously with the full execution and delivery of this Agreement,
Purchaser shall deposit with the Escrow Company, as escrow agent, the amount of
Five Hundred Thousand Dollars ($500,000.00) by a certified check or wire
transfer of immediately available United States of America funds as an earnest
money deposit (together with the interest earned thereon, the “Earnest Money”),
One Hundred Thousand Dollars ($100,000.00) of which the Escrow Company shall
immediately pay to Seller.


(b)    Purchaser shall have the right to cancel this Agreement for any reason or
no reason prior to the expiration of the Inspection Period. If Purchaser cancels
the Agreement prior to the expiration of the Inspection Period, it shall be
entitled to a refund of the Earnest Money (except for the $100,000 paid to
Seller at the signing of this Agreement pursuant to Section 3.01(a)).


(c)    Unless Purchaser has terminated this Agreement as provided in Section
4.04 before the expiration of the Inspection Period, the Escrow Company shall
pay Seller the remaining Earnest Money upon the expiration of the Inspection
Period.


(d)    On the date of Closing, Purchaser shall pay the balance of the Purchase
Price, subject to the prorations and adjustments provided for in this Agreement,
in cash by certified check or wire transfer of immediately available United
States of America funds to the Escrow Company, as escrow agent, in accordance
with the terms and conditions of this Agreement. Purchaser shall be responsible
for any income taxes payable with respect to any interest and/or dividends
earned with respect to the Earnest Money. For those purposes, Purchaser’s
federal taxpayer identification number is 25-1823761.
 

3.02 Earnest Money Escrow Agreement. The Earnest Money shall be held and
disbursed by the Escrow Company acting as escrow agent. The parties agree to
execute any additional escrow instructions reasonably required for such purpose
by the Escrow Company which are consistent with this Agreement. The Earnest
Money shall be invested in a federally issued or insured interest bearing
instrument and shall be paid to the party to which the Earnest Money is paid
pursuant to the provisions of this Agreement. If the sale of the Property is
consummated in accordance with the terms of this Agreement, the Earnest Money
and Additional Earnest Money (if any) shall be applied to the Purchase Price to
be paid by Purchaser at the Closing. In the event of a default under this
Agreement by Purchaser or Seller, the Earnest Money and Additional Earnest Money
(if any) shall be applied as provided in this Agreement.
 
- 11 -

--------------------------------------------------------------------------------


 
ARTICLE IV


INSPECTION PERIOD
 

4.01 Inspection Period. The “Inspection Period” shall commence on the date
hereof and terminate at 5:00 P.M. (Eastern Daylight Savings Time) on May 31,
2005. Purchaser and its representatives shall be permitted to enter upon the
Property at any reasonable time and from time to time during the Inspection
Period to examine, inspect, and investigate the Property as well as all records
and other documentation located at the Property (collectively, “Due Diligence”).
The Due Diligence shall be subject to the terms, conditions, and limitations set
forth in this Article IV, and Purchaser’s conduct shall be in strict compliance
with the covenants and agreements contained in this Article IV.
 

4.02 Review and Inspection. Purchaser shall have a right to enter upon the
Property for the purpose of conducting its Due Diligence (each a "Due Diligence
Visit") provided that in each such instance (i) Purchaser notifies Seller in
writing of its intent to enter the Property to conduct its Due Diligence not
less than twenty-four (24) hours prior to such entry; (ii) the date and
approximate time period are scheduled with Seller or Manager; and (iii)
Purchaser is in full compliance with the insurance requirements set forth in
Section 4.06. At Seller’s election, a representative of Seller or Manager shall
be present during any entry by Purchaser or its representatives upon the
Property for a Due Diligence Visit. Purchaser shall take all reasonable
precautions to ensure that neither it nor any of its representatives interfere
with the Space Lessees or guests of the Hotel or ongoing operations occurring at
the Property. Purchaser agrees to discontinue any Due-Diligence promptly upon
notice from Seller in the event such Due-Diligence presents a danger to the
life, health or safety of the public or would otherwise materially and adversely
impact the Property. Purchaser shall not cause or permit any mechanic liens,
materialmen’s liens, or other liens to be filed against the Property as a result
of its Due Diligence.
 

4.03 Testing. Purchaser shall have the right to conduct, at its sole cost and
expense, any inspections, studies or tests that Purchaser deems appropriate in
determining the condition of the Property, provided, however, Purchaser is not
permitted to perform any sampling, boring, drilling or other physically
intrusive testing into the structures or ground comprising the Property,
including, without limitation, a Phase I or Phase II environmental assessment,
without (i) submitting to Seller the scope of such testing and a statement from
Purchaser's environmental consultant that such testing is reasonably necessary;
(ii) providing Seller with reasonable assurances of its ability, financial or
otherwise, to perform its obligations to restore the Property under Section
4.06; and (iii) obtaining the prior written consent of Seller for such testing,
which consent shall not be unreasonably withheld, conditioned, or delayed.
Notwithstanding the foregoing, Purchaser shall have the right to conduct a
non-intrusive Phase I environmental assessment without obtaining Seller's prior
consent provided that such Phase I shall not include any sampling, boring,
drilling or other physically intrusive testing into the structures or ground
comprising the Property. If Purchaser or anyone acting on behalf of Purchaser
takes any samples from the Property in connection with any environmental
testing, then, upon Seller's request, Purchaser shall provide Seller with a
portion of such sample to allow Seller, if it so chooses, to perform its own
testing. Purchaser agrees that in the event the need arises under applicable law
to notify any governmental authority of any condition at the Property as a
result of the findings of any environmental assessment or any other
Due-Diligence, Purchaser shall immediately notify Seller and Seller, not
Purchaser or anyone acting on behalf of Purchaser, shall make such disclosure as
Seller deems appropriate unless otherwise required by applicable law. 


- 12 -

--------------------------------------------------------------------------------


 
4.04 Acceptance or Rejection. Purchaser shall have until the expiration of the
Inspection Period to conduct its Due Diligence and to determine whether the
Property is acceptable to Purchaser. Purchaser may, for any or no reason,
terminate this Agreement by giving written notice of termination (“Termination
Notice”) to Seller and the Escrow Company on or before the expiration of the
Inspection Period. Upon receipt by Seller and the Escrow Company of such
Termination Notice, (i) this Agreement shall be terminated, and the parties
shall have no further obligations to or recourse against each other (except for
any provisions of this Agreement which are expressly stated to survive the
termination of this Agreement, including, without limitation, the
indemnification set forth in Section 4.06) and (ii) Purchaser and Seller shall
promptly by joint notice, instruct the Escrow Company to return to Purchaser the
Earnest Money not previously paid to Seller pursuant to Section 3.01(a), less
the amount of any damages payable to Seller pursuant to the indemnification set
forth in Section 4.06 or as a result of any other defaults under this Agreement
by Purchaser. If Purchaser does not timely give a Termination Notice as
aforesaid, Purchaser shall be deemed to have fully and knowingly waived any
right to terminate this Agreement for any reason whatsoever, other than as
provided in Section 15.02, or the failure of any other express material
condition to Purchaser’s obligation to close under this Agreement, which breach
or failure is not waived by Purchaser or cured prior to the expiration of any
applicable grace, cure, and notice periods.
 

4.05 Confidentiality. Prior to Closing, Purchaser agrees and covenants with
Seller not to disclose to any third party (other than its agents and employees,
lenders, accountants, attorneys, and other professionals and consultants in
connection with the transaction contemplated in this Agreement who shall also be
obligated under this Section 4.05 not to disclose) without Seller’s prior
written consent, unless Purchaser is obligated by law to make such disclosure
(including any requirements of the Securities and Exchange Commission to make
such disclosure with respect to any publicly traded company affiliated with
Purchaser), any of the reports or any other documentation or information
obtained by Purchaser which relates to the Property or Seller in any way, all of
which shall be used by Purchaser and its agents solely in connection with the
transaction contemplated by this Agreement. If this Agreement is terminated,
Purchaser agrees that all such information will continue to be held in strict
confidence and, to the extent possible, be returned or delivered to Seller.
 

4.06 Indemnification; Restoration; Insurance. Purchaser agrees to indemnify,
protect, defend, and hold Seller and its partners, trustees, officers,
directors, employees, beneficiaries, shareholders, members, managers, advisors,
and other agents, and their respective partners, trustees, officers, directors,
employees, beneficiaries, shareholders, members, managers, advisors and agents
(collectively, the “Indemnified Parties”) harmless from and against any and all
liabilities, demands, actions, causes of action, suits, claims, losses, damages,
costs, and expenses (including, without limitation, reasonable attorneys’ fees,
court costs, and litigation expenses) suffered or incurred by any of the
Indemnified Parties as a result of or in connection with any activities of
Purchaser (including activities of any of Purchaser’s employees, consultants,
contractors, or other agents) relating to the inspection of the Property,
including, without limitation, mechanics’ liens, damage to the Property, injury
to persons or property resulting from such activities in connection therewith or
a violation of the confidentiality provisions of this Agreement; notwithstanding
the foregoing, Purchaser's indemnification obligations hereunder shall not
include any obligation or duty whatsoever with respect to any such claims
(including claims that the Real Property has declined in value) arising out of,
resulting from or incurred in connection with (a) the discovery or presence of
any hazardous substances, or (b) the results or findings of any tests or
analyses of Purchaser's environmental or other Due Diligence of the Property. If
the Property is disturbed or altered in any way as a result of such activities,
Purchaser, at its sole cost and expense, shall promptly restore the Property to
its condition existing prior to the commencement of such activities which
disturb or alter the Property. Furthermore, Purchaser agrees to maintain and
cause any of its representatives or agents conducting any Due Diligence to
maintain and have in effect commercial general liability insurance with limits
of not less than Two Million Dollars ($2,000,000.00) for personal injury,
including bodily injury and death, and property damage, naming Seller as an
additional insured party, and containing a waiver of subrogation. Purchaser
shall deliver to Seller a copy of the certificate of insurance effectuating the
insurance required under this Section 4.06 prior to the commencement of such
activities, which certificate shall provide that such insurance shall not be
terminated or modified without at least thirty (30) days’ prior written notice
to Seller.


- 13 -

--------------------------------------------------------------------------------


 
4.07 Title and Survey. Prior to or promptly upon execution of this Agreement,
Purchaser shall obtain, at Purchaser’s sole cost and expense, a commitment for
title insurance along with a copy of each instrument listed as an exception
thereon (the “Title Commitment”) on the Real Property issued by the Title
Company, and shall have or promptly order a current survey (the “Survey”) of the
Land and Improvements. Purchaser shall have until the expiration of the
Inspection Period to examine the Title Commitment, the Survey, and the results
of any UCC Search (if ordered by Purchaser) and to make any objections thereto
to Seller in writing. If Purchaser fails to make any objections on or before the
expiration of the Inspection Period, Purchaser shall be deemed to have accepted
all exceptions contained in the Title Commitment, the form and substance of the
Survey and all matters shown thereon (or any matters which would have been shown
on a current ALTA survey if Purchaser fails to have obtained one), and all
matters disclosed pursuant to the UCC Search (or any matters which would have
been shown on a UCC Search if Purchaser fails to have obtained one); all such
exceptions and matters and any exceptions or matters caused by or through
Purchaser shall be “Permitted Exceptions” as used in this Agreement. If any
objections to the Title Commitment, the Survey, or the results of the UCC Search
are made properly on or before the expiration of the Inspection Period, then
Seller shall have the right, but not the obligation, exercisable by written
notice to Purchaser within five (5) days after delivery of Purchaser's
objections, to cure (by removal, endorsement over, or otherwise) such objections
to Purchaser's reasonable satisfaction, on or before the Closing Date. If no
such notice from Seller concerning such election is received by Purchaser by
such date, then Seller shall be deemed to have elected not to cure any such
objections. If any such objections are not cured by Seller by the scheduled
Closing Date, then Purchaser may as its only option, elect to either: (y) waive
such objection(s) and consummate the transaction contemplated by this Agreement
without adjustment to the Purchase Price or (z) terminate this Agreement, in
which event the Earnest Money shall be returned to Purchaser (except for the
$100,000 paid to Seller at the signing of this Agreement pursuant to Section
3.01(a)) and neither party shall have any further Obligations to the other
party.


- 14 -

--------------------------------------------------------------------------------


 
4.08 Equipment Leases. If the Hotel Contracts include any equipment leases (the
"Equipment Leases"), Purchaser agrees to assume all obligations thereunder
arising from and after the date of Closing and agrees to indemnify and hold
Seller (and any affiliate of Seller which is a lessee thereunder) from and
against any cost, expense, claim or liability from and after the date of
Closing.


ARTICLE V


REPRESENTATIONS AND WARRANTIES
 

5.01 Representations and Warranties of Seller. Seller hereby represents and
warrants the following matters to Purchaser. Whenever a representation or
warranty or other reference is made in this Agreement on the basis of the actual
knowledge, best of knowledge or otherwise with reference to the knowledge of
Seller, such representation, warranty or reference is made (i) solely on the
basis of the actual, as distinguished from implied, imputed and constructive,
knowledge, on the date that such representation or warranty is made, of David J.
Buffam (“Seller’s Representative”), without inquiry or investigation or duty;
and (ii) with the exclusion of any facts disclosed to or otherwise actually
known by Purchaser. The Seller represents and warrants that Seller's
Representative is the individual responsible for overseeing the sale of the
Property to Purchaser and is knowledgeable concerning the ownership and
management of the Property .


(a)    Due Organization. Seller is a limited liability company duly formed,
validly existing and in good standing under the laws of Delaware, and Seller is
qualified to do business in Massachusetts. Seller has full power and authority,
and has taken all corporate and other action necessary to authorize Seller to
make, execute, deliver, and perform this Agreement except as otherwise provided
herein. The person executing this Agreement on behalf of Seller has been duly
authorized to do so. This Agreement is a binding and legal agreement of Seller,
enforceable against Seller in accordance with its terms.


(b)    No Conflict. The execution and delivery of this Agreement and the closing
documents to be executed in connection herewith and the consummation of the
transactions contemplated hereby and thereby, except as otherwise provided
herein, do not require the consent or approval of any governmental authority,
nor shall such execution and delivery result in a breach or violation of any
Legal Requirement, or conflict with, breach, result in a default (or an event
which with notice and passage of time or both will constitute a default) under,
or violate any contract or agreement to which Seller is a party or by which it
or the Property is bound.


- 15 -

--------------------------------------------------------------------------------


 
(c)    Pending Litigation. To Seller’s actual knowledge, except as described in
Exhibit “D”, there are no actions, suits, or proceedings, pending or threatened
against Seller or affecting any of Seller’s rights, in each case, with respect
to the Property which might result in any order, injunction, decree or judgment
having a material adverse effect on the Hotel or the Property. To Seller’s
actual knowledge, except as noted in Exhibit “E”, Seller has not received any
notice of any violation of a Legal Requirement which would have a material
impact on the operations of the Hotel and which has not been corrected.
 
(d)    Condemnation. To Seller’s actual knowledge, there are no pending, or
threatened, condemnation proceedings, or condemnation actions against the
Property.


(e)    Employees. No union is presently serving as collective bargaining agent
for any Employees.


(f)    Ground Lease. Upon execution of this Agreement, Seller shall provide
Purchaser with a true and complete copy of the Ground Lease.


(g)    Management Agreement. The Management Agreement is in full force and
effect, the Manager has been paid to date and there are not defaults under the
Management Agreement that would interfere with the sale of the Property to
Purchaser.


(h)    Licenses and Permits. To the best of Seller's knowledge, Seller has not
received any written notice from any governmental or quasi-governmental agency
having jurisdiction over the Property that any material license, permit or
approval has been violated or is in default.


(i)    Notice of Assessment. To best of Seller's knowledge, Seller has not
received written notice of any special assessments or taxes against the Property
from any governmental agency which relate to any planned public improvements
with respect to the Property.


(j)    Environmental Notice. To the best of Seller's knowledge, Seller
represents that it has not received any notices of violation of any
Environmental Laws regarding any environmental conditions at the Hotel.


(k)    Space Lessees. There are no Space Lessees.


(l)    Financial Statements. Upon execution of this Agreement, Seller shall
provide Purchaser with audited financial statements for fiscal years 2003 and
2004 and monthly profit and loss statements for 2005. To the best of Seller's
knowledge, the monthly profit and loss statements for 2005 are true and correct
in all material respects.


(m)    Latent Defects. To the best of Seller's knowledge, there are no latent
defects contained on, above, beneath, within or about the Property which are not
readily discoverable through diligent inquiry by Purchaser.


- 16 -

--------------------------------------------------------------------------------


 
5.02 Representations and Warranties of Purchaser. Purchaser hereby represents
and warrants the following to Seller:


(a)    Due Organization. Purchaser is a limited partnership duly formed, validly
existing and in good standing under the laws of Virginia, qualified to do
business in Massachusetts. Purchaser has full power and authority to enter into
and perform this Agreement and the transactions contemplated by this Agreement,
and Purchaser has taken all corporate and other action necessary to authorize
Purchaser to make, execute, deliver, and perform this Agreement and the
transactions contemplated by this Agreement.


(b)    No Conflict. The execution and delivery of this Agreement and the closing
documents to be executed in connection herewith and the consummation of the
transactions contemplated hereby and thereby, except as otherwise provided
herein, do not require the consent or approval of any governmental authority,
nor shall such execution and delivery result in a breach or violation of any
Legal Requirement or conflict with, breach, result in a default (or an event
which with notice and passage of time or both will constitute a default) under,
or violate any contract or agreement to which Purchaser or an Affiliate of
Purchaser is a party or by which it or its property is bound.


(c)    OFAC. Neither Purchaser nor any of its affiliates or constituents have
engaged in any dealings or transactions, directly or indirectly, (i) in
contravention of any U.S., international or other money laundering regulations
or conventions, including, without limitation, the United States Bank Secrecy
Act, the United States Money Laundering Control Act of 1986, the United States
International Money Laundering Abatement and Anti-Terrorist Financing Act of
2001, Trading with the Enemy Act (50 U.S.C. §1 et seq., as amended), or any
foreign asset control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto, or (ii) in contravention of Executive Order No. 13224
dated September 24, 2001 issued by the President of the United States (Executive
Order Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit, or Support Terrorism), as may be amended or supplemented
from time to time ("Anti-Terrorism Order") or on behalf of terrorists or
terrorist organizations, including those persons or entities that are included
on any relevant lists maintained by the United Nations, North Atlantic Treaty
Organization, Organization of Economic Cooperation and Development, Financial
Action Task Force, U.S. Office of Foreign Assets Control, U.S. Securities &
Exchange Commission, U.S. Federal Bureau of Investigation, U.S. Central
Intelligence Agency, U.S. Internal Revenue Service, or any country or
organization, all as may be amended from time to time. Neither Purchaser nor any
of its affiliates or constituents nor, to the best of Purchaser’s knowledge, any
brokers or other agents of same, (i) are or will be conducting any business or
engaging in any transaction with any person appearing on the U.S. Treasury
Department’s Office of Foreign Assets Control list of restrictions and
prohibited persons, or (ii) are a person described in section 1 of the
Anti-Terrorism Order, and to the best of Purchaser’s knowledge neither Purchaser
nor any of its affiliates have engaged in any dealings or transactions, or
otherwise been associated with any such person. If at any time this
representation becomes false than it shall be considered a default under this
Agreement and Seller shall have the right to exercise all of the remedies set
forth in this Agreement in the event of a default or to terminate this Agreement
immediately.
 
- 17 -

--------------------------------------------------------------------------------


 
(d)    Qualified Franchisee. Purchaser has been approved by Marriott as a
Courtyard by Marriott franchisee in connection with other hotel properties, is
currently a Marriott franchisee of other Courtyard by Marriott hotels, and is
not a "competitor" as such term is defined in Article XV of the Franchise
Agreement.


(e)    As-is, Where-is. Purchaser understands that subject to the provisions of
this Agreement it will take the Property "as-is" and "where-is" and hereby
reaffirms the representations and warranties contained in Section 2.02.
Purchaser hereby acknowledges that Seller has made it aware that Level P3 of the
Hotel requires work and such work is currently in the design phase and will not
have commenced at Closing.
 

5.03 Duration of Representations and Warranties. All representations and
warranties contained in this Agreement shall be deemed remade as of the Closing
and shall survive the Closing for a period of six (6) months and shall not merge
into any of the closing documents; provided, however, that no person, firm, or
entity shall have any liability or obligation with respect to any representation
or warranty contained in this Agreement unless on or prior to the date that is
six (6) months following the Closing Date, the party seeking to assert liability
under such representation or warranty shall have notified the other party in
writing setting forth specifically the representation or warranty allegedly
breached and a detailed description of the alleged breach. All liabilities and
obligations of both parties under any representation or warranty shall lapse and
be of no further force or effect with respect to any matter not contained in a
written notice delivered as contemplated above on or prior to the date that is
six (6) months after the Closing Date. Notwithstanding the foregoing, Purchaser
acknowledges and agrees that Seller shall have no liability for any breach of a
representation or warranty set forth in this Agreement (a) unless and until the
aggregate liability of Seller with respect to any and all claims of Purchaser
relating to breaches of representations or warranties of Seller contained in
this Article V shall exceed One Hundred Thousand Dollars ($100,000), and then
only with respect to the amount by which such claims shall exceed One Hundred
Thousand Dollars ($100,000) and (b) to the extent such liability shall exceed
Five Hundred Thousand Dollars ($500,000) in the aggregate.


ARTICLE VI


CLOSING AND CLOSING DELIVERIES
 

6.01 Closing. The Closing shall take place at the offices of Ropes & Gray LLP on
the Closing Date, or through escrow by the necessary delivery of documents and
funds to Escrow Company on or prior to the Closing Date, or at such other place
as agreed in writing by Purchaser and Seller. The Closing shall if requested by
Seller or Purchaser be effected pursuant to the Escrow Instructions. Each of
Purchaser and Seller acknowledges that its respective undertakings to close this
transaction promptly on the Closing Date is a material inducement to the other
to execute this Agreement, that time is of the essence, and that neither party
shall have any obligation to extend, postpone or reschedule the Closing, except
as expressly set forth herein. Notwithstanding the foregoing, at Seller's
election by delivery of written notice to Purchaser on or before the Closing
Date, the Closing Date shall be extended for a period of up to sixty (60) days
in the event that Marriott has not accepted or rejected Purchaser's application
for a Courtyard by Marriott franchise with respect to the Hotel by the Closing
Date; provided that if Seller elects not to extend the Closing Date pursuant to
this Section 6.01, at Purchaser's election by depositing with Escrow Company, as
escrow agent, on or before the Closing Date, the amount of Two Hundred Thousand
Dollars ($200,000.00) by certified check or wire transfer of immediately
available United States of America funds as an additional earnest money deposit
(the "Additional Earnest Money"), the full amount of which the Escrow Company
shall immediately pay to Seller, the Closing Date shall be extended for up to
twenty-one (21) days. If either Seller or Purchaser elects to extend the Closing
Date pursuant to this Section 6.01, the term "Closing Date" shall mean the
Closing Date as so extended.


- 18 -

--------------------------------------------------------------------------------


 
6.02 Escrow. This Agreement shall not be merged into any Escrow Instructions,
but any Escrow Instructions shall be deemed auxiliary to this Agreement and, as
between Purchaser and Seller, the provisions of this Agreement shall govern and
control.
 

6.03 Seller’s Deliveries. At Closing, Seller shall execute (to the extent
required) and deliver, or cause to be delivered, to Purchaser or the Escrow
Company as appropriate:


(a)    a recordable assignment (“Ground Lease Assignment”) of all of Seller’s
right, title, and interest in, to, and under the Ground Lease and Improvements
subject to only the Permitted Exceptions in the form attached to this Agreement
as Exhibit “F”;


(b)    a Bill of Sale transferring to Purchaser all of Seller’s right, title,
and interest in and to each and every item of Personal Property to be
transferred in the form attached to this Agreement as Exhibit “G”;


(c)    an assignment (“General Assignment”) of all of Seller’s right, title, and
interest in, to, and under the Bookings, Hotel Contracts, Permits (other than
Excluded Permits), Books and Records, Warranties and Miscellaneous Hotel Assets
in the form of Exhibit “H”;


(d)    the certificate referred to in Section 9.01(b);


(e)    an affidavit of Seller stating that Seller is not a “foreign person”
within the meaning of Section 1445 of the Internal Revenue Code of 1986, as
amended in the form of Exhibit “I”;


(f)    notices to Space Lessees and parties to Material Contracts of change in
ownership of the Hotel, if requested by Purchaser;


(g)    the Preliminary Closing Statement;


(h)    any required real estate transfer tax declarations or similar
documentation required to evidence the payment of any tax imposed by any state,
county, or municipality together with any change of ownership statements
required under applicable law; and


(i)    copies of such documents relating to Seller as the Title Company shall
reasonably require in connection with this transaction.
 
- 19 -

--------------------------------------------------------------------------------


 
(j)    all key codes, access codes and combinations to locks to the extent known
by, or in the possession of, Seller.


(k)    a title insurance affidavit.
 

6.04 Purchaser’s Deliveries. At the Closing, Purchaser shall execute (to the
extent required) and deliver, or cause to be delivered, to Seller or the Escrow
Company as appropriate:


(a)    the Purchase Price required to be paid pursuant to Section 3.01;


(b)    the Bill of Sale;


(c)    the General Assignment;


(d)    the certificate referred to in Section 8.01(b);


(e)    the Preliminary Closing Statement;


(f)    copies of such documents relating to Purchaser as Seller or the Title
Company shall reasonably require in connection with this transaction;


(g)    any required real estate transfer tax declarations or similar
documentation required to evidence the payment of any tax imposed by any state,
county, or municipality together with any change of ownership statements
required under applicable law;


(h)    a signed letter from Marriott approving Purchaser's application to be a
Courtyard by Marriott franchisee with respect to the Hotel; and


(i)    the Ground Lease Assignment, which shall contain the covenant of
assumption pursuant to Section Seventeen D of the Ground Lease.
 

6.05 Expenses.
 
(a)    Seller shall pay the following expenses: (i) 50% of all closing Escrow
fees; (ii) Seller’s legal fees and expenses; (iii) the commission due Broker;
and (iv) the fee for recording the Ground Lease Assignment.


(b)    Purchaser shall pay the following expenses: (i) the cost of the Title
Commitment, Title Policy and the cost of any endorsements to the Title Policy;
(ii) the cost of any reinsurance of the Title Policy; (iii) the cost of the
Survey; (iv) 50% of all closing Escrow fees; (v) all costs and expenses incurred
in connection with the transfer of any transferable permits, warranties, or
licenses in connection with the ownership or operation of the Property; (vi) all
costs and expenses associated with Purchaser’s financing, if any; (vii) all
city, county, and other stamp and transfer taxes payable in connection with the
sale of the Property; and (viii) Purchaser’s legal fees and expenses.


(c)    Any other ordinary and usual closing costs and expenses, except as
expressly provided in this Agreement, in connection shall be allocated between
Purchaser and Seller in accordance with the customary practice in the county
where the Property is located.
 
- 20 -

--------------------------------------------------------------------------------


 
The provisions of this Section 6.05 shall survive Closing or any termination of
this Agreement.
 

6.06 Concurrent Transactions. All documents or other deliveries required to be
made by Purchaser or Seller at Closing, and all transactions required to be
consummated concurrently with Closing, shall be deemed to have been delivered
and to have been consummated simultaneously with all other transactions and all
other deliveries, and no delivery shall be deemed to have been made, and no
transaction shall be deemed to have been consummated, until all deliveries
required by Purchaser and Seller shall have been made, and all concurrent or
other transactions shall have been consummated.
 

6.07 Possession. Possession of the Property shall be delivered at Closing,
provided the transaction closes. Excluded Assets shall be removed from the Hotel
by Seller, at its expense, on, or within thirty (30) days after, the Closing
Date. Seller, at its expense shall make all repairs necessitated by such removal
but shall have no obligation to replace any Excluded Asset so removed.
 
ARTICLE VII


ADJUSTMENTS AND PRORATIONS-CLOSING STATEMENTS
 

7.01 Adjustments and Prorations. THE FOLLOWING MATTERS AND ITEMS SHALL BE
APPORTIONED BETWEEN THE PARTIES OR, WHERE APPROPRIATE, CREDITED IN TOTAL TO A
PARTICULAR PARTY, AS OF THE CUT-OFF TIME AS PROVIDED BELOW:


(a)    Accounts Receivable; Trade Accounts Payable. Accounts Receivable and
trade accounts payable shall be identified as of the Cut-off Time. Purchaser is
purchasing Accounts Receivable and Seller shall receive a credit at the Closing
for Accounts Receivable as of the Cut-off Time. Seller shall pay off all trade
accounts payable as of the Cut-off Time. Notwithstanding the introductory
sentence of this Section 7.01, revenue from room rentals (including food and
beverage receivables charged to guest room accounts) shall belong to Seller to
the extent attributable to any period prior to the Closing Date; provided,
however, room charges for the night immediately preceding the Closing Date shall
be divided equally between Purchaser and Seller. Revenue from the Hotel
attributable to food and beverages (including alcoholic beverages) and other
sales or services through the close of business on the night immediately
preceding the Closing Date shall belong to Seller (such revenue to be determined
based on completion of the night auditor’s run on the night of the Cut-Off
Time). Thereafter, revenue from the Hotel attributable to food and beverage and
other sales or services shall belong to Purchaser. Each of Purchaser and Seller
shall be responsible for the payment of any sales and/or hotel/motel occupancy
taxes collected or otherwise due and payable in connection with the revenue
allocated to such party under this Section 7.01(a) .
 
- 21 -

--------------------------------------------------------------------------------


 
(b)    Taxes and Assessments. All ad valorem taxes, special or general
assessments, assessments under any Permitted Exceptions, personal property
taxes, water and sewer rents, rates and charges, vault charges, canopy permit
fees, and other municipal permit fees shall be prorated as of the Cut-off Time.
If the amount of any such item is not ascertainable on the Closing Date, the
credit therefor shall be based on the most recent available bill and shall be
re-prorated upon receipt of the actual tax bill.


(c)    Utility Contracts. Telephone and telex contracts and contracts for the
supply of heat, steam, electric power, gas, lighting, internet access and any
other utility service shall be prorated as of the Cut-off Time, with Seller
receiving a credit for each deposit, if any, made by Seller as security under
any such public service contracts if the same is transferable and provided such
deposit remains on deposit for the benefit of Purchaser. Where possible,
readings as of the Cut-off Time will be secured for all utilities on the Closing
Date.


(d)    Hotel Contracts. Any amounts prepaid or payable under any Hotel Contracts
shall be prorated as of the Cut-off Time, with Seller receiving a credit for
each deposit, if any, made by Seller as security under any such Hotel Contract
if the same is transferable and provided such deposit remains on deposit for the
benefit of Purchaser. Any percentage rentals under Space Leases shall be
prorated on the basis of the ratio of the number of days expired before Closing
to the number of days after Closing, for the current percentage rent period of
the Space Lease. All security deposits shall be transferred to Purchaser and all
obligations with respect to such security deposits shall be assumed by
Purchaser.


(e)    License Fees. Fees paid or payable for Permits (other than Excluded
Permits) shall be prorated as of the Cut-off Time.


(f)    Hotel Matters. Purchaser shall receive a credit for: (i) advance
payments, if any, under Bookings for Hotel facilities and, (ii) commissions due
to credit and referral organizations. Seller shall receive a credit for coin
machine, telephone, washroom, and checkroom income relating to the period
pre-Closing.


(g)    Employment Contracts. Proratable Compensation of Employees shall be
prorated as of the Cut-off Time.


(h)    Unopened Consumable Items; Inventory. The cost of any Unopened
Consumables and of any Operating Equipment and Inventory shall be credited to
Seller.


(i)    Other. Such other items as are provided for in this Agreement or as are
normally prorated and adjusted in the sale of a hotel shall be prorated as of
the Cut-off Time.
 

7.02 Payment. Any net credit due to Seller as a result of the adjustments and
prorations under Section 7.01 shall be paid to Seller in cash at the time of
Closing. Any net credit due to Purchaser as a result of the adjustments and
prorations under Section 7.01 shall be credited against the Purchase Price at
the time of Closing.


- 22 -

--------------------------------------------------------------------------------


 
7.03 Cash and Accounts. At the Closing, Seller shall transfer to Purchaser all
Cash-On-Hand and Seller shall receive a credit at the Closing for such
Cash-On-Hand. All Account Cash is and shall remain the property of Seller and
shall be retained by Seller after the Closing.
 

7.04 Closing Statements.


(a)    Preparation. Each party shall cause its designated representatives to
enter the Hotel only at reasonable times and without unreasonably interfering
with operations, both before and after the Closing Date, for the purpose of
making such inventories, examinations, and audits of the Hotel, and of the books
and records of the Hotel, as they deem necessary to make the adjustments and
prorations required under this Article VII, or under any other provisions of
this Agreement. Based upon such inventories, examinations, and audits, at the
Closing, the representatives of the parties shall jointly prepare and deliver to
each party a preliminary closing statement (the “Preliminary Closing Statement”)
which shall show the net amount due either to Seller or Purchaser as a result
thereof, and such net amount will be added to, or subtracted from the payment of
the Purchase Price to be paid to Seller pursuant to Section 3.01 hereof. Within
thirty (30) days following the Closing Date, Seller and Purchaser shall agree on
a final closing statement (the “Final Closing Statement”) setting forth the
final determination of all items to be included on the Closing Statement. The
net amount due Seller or Purchaser, if any, by reason of adjustments to the
Preliminary Closing Statement as shown in the Final Closing Statement, shall be
paid in cash by the party obligated therefor within ten (10) days following the
date of the Final Closing Statement.


(b)    Disputes. In the event the representatives of the parties are unable to
reach agreement with respect to preparation of the Preliminary Closing Statement
then, except as hereinafter provided, the disputed amount shall be held in a
joint order Escrow, pending agreement of the parties or the determination of the
Accountants and the Closing shall occur as scheduled. Purchaser shall be
required to deposit in the Escrow any additional sum of the disputed amount
which it may be required to pay. Any such dispute shall survive and be subject
to later resolution pursuant to this Section 7.04. In the event the
representatives of the parties are unable to reach agreement with respect to
either the Preliminary Closing Statement or the Final Closing Statement, the
parties shall submit their dispute to a firm of independent certified public
accountants of recognized standing in the hotel industry, which if the parties
cannot agree shall be the Accountants, and the determination of such firm shall
be conclusive and binding on both parties hereto.


(c)    Period for Recalculation. Notwithstanding the foregoing, if at any time
within six (6) months following the Closing Date, either party discovers any
items which should have been included in the Final Closing Statement but were
omitted therefrom, then such items shall be adjusted in the same manner as if
their existence had been known at the time of the preparation of the Final
Closing Statement. The foregoing limitations shall not apply to any items which,
by their nature, cannot be finally determined within the periods specified.


- 23 -

--------------------------------------------------------------------------------


 
ARTICLE VIII


CONDITIONS TO SELLER’S OBLIGATIONS
 

8.01 Conditions. Seller’s obligation to close the transaction contemplated by
this Agreement shall be subject to the occurrence of each of the following
conditions, any one or more of which may be waived by Seller in writing:
 
(a)    Purchaser’s Compliance with Obligations. Purchaser shall have complied
with all material Obligations required by this Agreement to be complied with by
Purchaser.


(b)    Truth of Purchaser’s Representations and Warranties. The representations
and warranties of Purchaser contained in this Agreement were true in all
material respects when made, and are true in all material respects on the
Closing Date, and Seller shall have received a certificate to that effect signed
by Purchaser. In the event any of the Purchaser’s representations become untrue
during the term of the Agreement, Seller may terminate this Agreement without
thereby waiving any right or remedy.


(c)    Franchise Agreement. Except for any amounts owed from Seller or Manager
to Marriott prior to Closing, Seller, Manager and their respective Affiliates
shall be released from all obligation and liabilities under the Franchise
Agreement and any other related agreements between Seller or Manager and
Marriott relating to the Property. The Franchise Agreement shall be terminated
on or before the Closing Date at the sole cost and expense of Seller.
 

ARTICLE IX


CONDITIONS TO PURCHASER’S OBLIGATIONS
 
9.01 Conditions. Purchaser’s obligation to close the transaction contemplated by
this Agreement shall be subject to the occurrence of each of the following
conditions, any one or more of which may be waived by Purchaser in writing:
 
(a)    Seller’s Compliance with Obligations. Seller shall have complied with all
material Obligations required by this Agreement to be complied with by Seller.


(b)    Truth of Seller’s Representations and Warranties. The representations and
warranties of Seller contained in this Agreement were true in all material
respects when made, and are true in all material respects on the Closing Date,
and Purchaser shall have received a certificate to that effect signed by Seller.


(c)    Title Policy. The Title Company shall be irrevocably committed to issue
to Purchaser the Title Policy.


(d)    Management Agreement. The Management Agreement and any other related
agreements with Manager relating to the Property shall be terminated on or
before the Closing Date at the sole cost and expense of Seller.


(e)    Franchise Application. Marriott shall have approved Purchaser's
application to be a Courtyard by Marriott franchisee with respect to the Hotel.


- 24 -

--------------------------------------------------------------------------------


 
ARTICLE X


ACTIONS AND OPERATIONS PENDING CLOSING
 

10.01 Actions and Operations Pending Closing. Seller agrees that at all times
prior to the Closing Date:


(a)    Subject to conditions beyond Seller’s reasonable control, the Hotel will
continue to be operated and maintained substantially in accordance with present
practices.


(b)    From and after the expiration of the Inspection Period, Seller will not
enter into any new Material Contract or Space Lease, or cancel, modify, or renew
any existing Material Contract that is not cancelable upon thirty (30) days
notice, without the prior written consent of Purchaser, which consent shall not
be unreasonably withheld, conditioned or delayed. If Purchaser fails to respond
to a request for consent within ten (10) days after receipt of such request,
such consent shall be deemed given.


(c)    Seller shall have the right, without notice to or consent of Purchaser,
to make Bookings in the ordinary course of business, at no less than the Hotel’s
standard rates including customary discounted rates.


(d)    Seller shall use commercially reasonable efforts to preserve in force all
existing Permits and to cause all those expiring on or before the Closing Date
to be renewed prior to the Closing Date. If any such Permit shall be suspended
or revoked, Seller shall promptly notify Purchaser and shall take commercially
reasonable measures to cause the reinstatement of such Permit.


(e)    Seller will maintain in effect all policies of casualty and liability
insurance, or similar policies of insurance, with the same limits of coverage
which it now carries with respect to the Hotel.


(f)    Seller shall not remove any furniture, fixtures, furnishings or equipment
located, installed or used in the Hotel as of the date hereof (except Excluded
Assets, if applicable) other than in the ordinary course of business.


(g)    Seller shall provide copies of any notices received by governmental or
quasi-governmental organizations regarding any violations of Legal Requirements.
 

ARTICLE XI


CASUALTIES AND TAKINGS
 
11.01 Casualties.


(a)    If any damage to the Property shall occur prior to the Closing Date by
reason of fire, windstorm, earthquake, hail, explosion or other casualty, and if
the cost of repairing such damage will equal or exceed One Million Dollars
($1,000,000.00), Seller will promptly notify Purchaser and Purchaser may then
elect to (i) terminate this Agreement by giving written notice to Seller in
which event neither party shall have any further Obligations or liability
whatsoever to the other hereunder or (ii) receive an assignment of all of
Seller’s rights to any insurance proceeds (excluding business interruption
proceeds) relating to such damage and acquire the Property with an appropriate
adjustment in the Purchase Price equal to the deductible under the applicable
insurance policy (to the extent such deductible is not applied by Seller for
repairs prior to Closing).
 
- 25 -

--------------------------------------------------------------------------------


 
(b)    If the cost of repairing such damage will not exceed One Million Dollars
($1,000,000.00), the transactions contemplated hereby shall close with an
appropriate adjustment in the Purchase Price equal to the deductible under the
applicable insurance policy (to the extent such deductible is not applied by
Seller for repairs prior to Closing) and Purchaser shall receive an assignment
of all of Seller’s rights to any insurance proceeds (excluding business
interruption proceeds).
 

11.02 Takings. If, prior to the Closing Date, all or any portion of the Real
Estate is taken by eminent domain or by an act of governmental authority, or if
an action for such taking is initiated or threatened, Seller shall promptly give
Purchaser written notice thereof, and the following shall apply:


(a)    If a material part of a Real Estate is taken, or is to be taken,
Purchaser may, within five (5) days after the giving of Seller’s notice, by
written notice to Seller, elect to terminate this Agreement. In the event that
Purchaser shall so elect, this Agreement shall terminate and neither party
hereto shall have any further Obligations or liability whatsoever to the other
hereunder.


(b)     If a material part of the Real Estate is taken, or is to be taken, but
Purchaser does not elect to terminate this Agreement pursuant to paragraph (a)
above, or if an immaterial part of the Real Estate is taken by an act of
governmental authority, Purchaser shall have no right to terminate this
Agreement, and the parties shall nonetheless proceed to the Closing in
accordance with this Agreement, without any abatement of the Purchase Price or
any liability or Obligations on the part of Seller by reason of such taking,
provided, however, that Seller shall, at the Closing, (i) assign and turn over,
and Purchaser shall be entitled to receive and keep, the net proceeds of any
award or other proceeds of such taking which may have been collected by Seller
as a result of such taking, less any portion thereof applied to the cost of
repairs made by Seller prior to the Closing, or (ii) if no award or other
proceeds shall have been collected, deliver to Purchaser an assignment of
Seller’s right to any such award or other proceeds which may be payable to
Seller as a result of such taking, less an amount equal to the cost of any
repairs made by Seller prior to the Closing, which amount shall be paid to
Seller by Purchaser at the Closing. If all or any part of the payment proceeds
are paid to the holder of any mortgage or deed of trust or reversionary interest
in the Real Estate, then, at the Closing, Seller shall credit such amount
against the Purchase Price.


(c)    For the purposes hereof, a “material part” shall be deemed to mean any
taking (i) which causes a reduction in the size of any of the buildings
comprising the Real Estate or materially interferes with the present use and
operation of any of the buildings comprising the Real Estate or (ii) which
results in the elimination of any required means of legal ingress and/or egress
from the Real Estate to public roads, with no comparable, convenient, legal
substitute ingress and/or egress being available.


- 26 -

--------------------------------------------------------------------------------


 
ARTICLE XII


EMPLOYEES
 
12.01 Employees. Purchaser shall not take or omit to take any act the effect of
which may cause Seller or Manager to incur any liability under 29 USC §2101 et
seq., the Worker Adjustment and Retraining Notification Act (“WARN Act”). 
 

12.02 Indemnity. Purchaser shall indemnify Seller and its Affiliates and hold
each of them harmless from and against any losses (including, but not limited
to, payments made to Manager) which may be incurred or suffered by any of them
(i) under the WARN Act arising out of, or relating to, any actions taken by
Purchaser prior to, on or after the Closing Date; (ii) in connection with any
claim made by any current Employee by reason of the Purchaser’s failure to
continue to employ or cause the continuation of employment of such Employee on
or after the Closing Date at substantially the same salary or wages (excluding
bonus, commission, and sales incentive programs) and/or on substantially the
same terms and conditions as in effect immediately prior to the Closing Date
(including any claim made by reason of the Employee not receiving benefits under
any Employee Benefit Plan or receiving any particular benefit or level of
benefit); (iii) in connection with any claim made by an Employee for any
severance pay or other compensation or benefit entitlements by reason of any
Employee’s termination or deemed termination of employment as a result of the
transactions contemplated hereby; (iv) by reason of Purchaser’s failure to
comply with any of the provisions of this Article XII; (v) in connection with
any employment taxes that, pursuant to Section 7.01(g), have become the
obligation of Purchaser to pay; (vi) in connection with any liability arising
out of Purchaser’s employment policies, practices, or procedures; or (vii) in
connection with Purchaser’s violation or noncompliance with any applicable
federal or state employment law, including, without limitation, the Consolidated
Omnibus Budget Reconciliation Act (COBRA), the Health Insurance Portability and
Accountability Act of 1996 (HIPAA), ERISA, the Family and Medical Leave Act of
1993 (FMLA), the Fair Labor Standards Act (FLSA), and the Occupational Safety
and Health Act (OSHA).


ARTICLE XIII


NOTICES
 
13.01 Notices. Except as otherwise provided in this Agreement, all notices,
demands, requests, consents, approvals, and other communications (each a
“Notice”, collectively “Notices”) required or permitted to be given under this
Agreement, or which are to be given with respect to this Agreement, shall be in
writing and shall be personally delivered, transmitted by facsimile
transmission, or sent by registered or certified mail, postage prepaid, return
receipt requested, or by overnight express courier, postage prepaid, addressed
to the party as designated below:
 
- 27 -

--------------------------------------------------------------------------------


 
If intended for Seller, to:


Webster Street Hotel, LLC
c/o New Castle Hotels
Two Corporate Drive, Suite 334
Shelton, Connecticut 06484
Attn: David J. Buffam
Telephone: (203) 925-8370 x7013
Fax: (203) 925-8376
 
with a copy to:


Ropes & Gray LLP
One International Place
Boston, Massachusetts 02110
Attn: Claire McGuire, Esq.
Telephone: (617) 951-7000
Fax: (617) 951-7050


If intended for Purchaser, to:


Hersha Hospitality Limited Partnership
510 Walnut Street, 9th Floor
Philadelphia, PA 19106
Attn: Jay H. Shah
Telephone: (215) 238-1046
Fax: (215) 238-0157


with a copy to:


Wolf, Block, Schorr & Solis
1650 Arch Street
Philadelphia, Pennsylvania 19103
Attn: James Ray, Esq.
Telephone: (215) 977-2218
Fax: (215) 405-3818


Notice mailed by registered or certified mail shall be deemed received by the
addressee three (3) days after mailing thereof. Notice personally delivered
shall be deemed received when delivered. Notice mailed by overnight express
courier shall be deemed received by the addressee on the next Business Day after
mailing thereof. Notice transmitted by facsimile shall be deemed received by the
addressee upon sender’s receipt of confirmation thereof. Either party may at any
time change the address for notice to such party by mailing a Notice as
aforesaid.


- 28 -

--------------------------------------------------------------------------------


 
ARTICLE XIV


ADDITIONAL COVENANTS
 

14.01 Additional Covenants. In addition, the parties agree as follows:


(a)    Liquor License. Purchaser and Seller shall use diligent, good faith
efforts to effect the transfer of the existing Liquor License to Purchaser on
the Closing Date. Purchaser agrees to pay all fees, charges, and related costs
in connection with the transfer of the existing Liquor License. Within ten (10)
days following the date of this Agreement, Purchaser shall complete, execute and
file with the applicable liquor licensing authority all necessary applications
for transfer of the Liquor License. Purchaser specifically acknowledges and
agrees that the transfer of the Liquor License to Purchaser on the Closing Date
shall not be a condition to Purchaser’s obligation to close the transaction
contemplated under this Agreement.


(b)    Brokerage. Purchaser and Seller warrant and represent to each other that
they have not had any dealings with any broker, agent, or finder relating to the
sale of the Property or the transactions contemplated hereby other than Pinnacle
Realty Investments (the "Broker”) which is the Seller’s exclusive
representative. Each Party agrees to indemnify and hold the other and its
Indemnitees harmless against and from any and all Liabilities incurred by the
other party arising out of or resulting from any claim for brokerage
commissions, compensation or fees by any broker, agent, or finder other than the
Broker, who Seller is compensating under a separate agreement in connection with
the sale of the Property or the transactions contemplated hereby resulting from
the acts of the indemnifying party. The provisions of this Section 14.01(b)
shall survive Closing or any termination of this Agreement.


(c)    Guest Baggage. All baggage of guests who are still in the Hotel on the
Closing Date, which has been checked with or left in the care of Seller shall be
inventoried, sealed, and tagged jointly by Seller and Purchaser on the Closing
Date. Purchaser hereby indemnifies Seller and its Indemnitees against any
Liabilities in connection with such baggage arising out of the acts of omissions
of Purchaser or its Affiliates (or any of their employees or agents) after the
Closing Date. Seller hereby indemnifies Purchaser and its Indemnitees against
any Liabilities in connection with such baggage arising out of the acts or
omissions of Seller or its Affiliates (or any of their employees or agents)
prior to the Closing Date.


(d)    Safe Deposits. Immediately after the Closing, Seller shall send written
notice to guests or tenants or other persons who have safe deposit boxes, if
any, advising of the sale of the Hotel to Purchaser and requesting immediate
removal of the contents thereof or the removal thereof and concurrent re-deposit
of such contents pursuant to new safe deposit agreements with Purchaser. Seller
shall have a representative present when the boxes are opened, in the presence
of a representative of the Purchaser. Any property contained in the safe deposit
boxes after such re-deposit shall be the responsibility of Purchaser, and
Purchaser agrees to indemnify and hold harmless Seller and its Indemnitees from
and against any Liabilities arising out of or with respect to such property.


(e)    Tax Appeal Proceedings. Seller shall be entitled to receive and retain
the proceeds from any tax appeals or protests for tax fiscal years prior to the
tax fiscal year in which the Closing Date occurs. In the event an application to
reduce real estate taxes is filed for the period during which Seller was the
owner of the Real Property, Seller shall be entitled to a re-proration of real
estate taxes upon receipt of and based upon the reduction. Seller shall continue
to process any pending appeals or protests with respect to the tax fiscal year
in which the Closing Date occurs, and the net proceeds from any such
proceedings, after payment of attorneys’ fees and other costs associated with
such process, will be prorated between the parties, when received, as of the
Closing Date.
 
- 29 -

--------------------------------------------------------------------------------


 
(f)    Books and Records. The transaction contemplated hereby includes all the
books and records of Seller pertaining to the business of the Hotel. Purchaser
covenants and agrees that such books and records will remain in the Hotel for
examination and audit by Seller and its agents after the Closing as provided in
this Section 14.01(g). Books and records not pertaining to the business of the
Hotel may be removed by Seller within a reasonable time after the Closing Date.
Purchaser agrees to preserve all books and records, files and correspondence,
for at least five (5) years after the Closing Date, and not to destroy or
dispose of the same, for at least five (5) years after the Closing Date.
Purchaser agrees to provide access to Seller and its representatives, to such
books, records, files and correspondence at all reasonable times.


(g)    Survival. Subject to Section 5.03, the representations, warranties,
obligations, covenants, agreements, undertakings, and indemnifications of Seller
and Purchaser contained in this Agreement and in any closing documents delivered
in connection with this Agreement, which are intended and anticipated to survive
Closing, shall survive the Closing.


(h)    Construction. This Agreement shall not be construed more strictly against
one party than against the other, merely by virtue of the fact that it may have
been prepared primarily by counsel for one of the parties, it being recognized
that both Purchaser and Seller have contributed substantially and materially to
the preparation of this Agreement.


(i)    Publicity. All notice to third parties and all other publicity concerning
the transactions contemplated by this Agreement shall be jointly planned and
coordinated by and between Purchaser and Seller. Neither party shall act
unilaterally in this regard without the prior written approval of the other;
however, this approval shall not be unreasonably withheld or delayed.


(j)    Assignment. Neither all nor any portion of Purchaser’s interest under
this Agreement may be sold, assigned, encumbered, conveyed, or otherwise
transferred, whether directly or indirectly, voluntarily or involuntarily, or by
operation of law or otherwise including, without limitation, by a transfer of
interest in Purchaser (collectively, a “Transfer”), without the prior written
consent of Seller, which consent may be granted or denied in Seller’s sole and
absolute discretion. Any attempted Transfer without Seller’s consent shall be
null and void. Any request by Purchaser for Seller’s consent to a Transfer shall
set forth in writing the details of the proposed Transfer, including, without
limitation, the name, ownership, and financial condition of the prospective
transferee and the financial details of the proposed Transfer. Notwithstanding
the foregoing, Purchaser, upon prior written notice to Seller given not less
than seven (7) business days prior to the Closing (which time period is agreed
to be material and is required to permit Seller properly to prepare, execute and
deliver the items required to be delivered by it pursuant to this Agreement)
which notice specifies the exact legal name, address and any other information
necessary for the preparation of the closing documents to be delivered under
this Agreement, may assign its rights and delegate is duties under this
Agreement to an entity which is owned or controlled, directly or indirectly, by
Purchaser for the purposes of closing on the transaction provided (i) only one
such assignment shall be made; (ii) such assignment shall not delay the Closing;
(iii) such assignment shall not require Seller to obtain any additional or
revised third party consents, certificates or approvals; and (iv) the assignee
shall have a net worth reasonably acceptable to Seller, or Purchaser shall
guaranty the obligations of such assignee under this Agreement and the documents
executed and delivered at Closing. In the event Purchaser so assigns and
delegates its rights and duties under this Agreement, it shall deliver to Seller
at or prior to Closing an instrument of assignment and assumption evidencing
such assignment and delegation. In addition, Purchaser shall provide Seller with
copies of all Transfer documentation, certified by Purchaser to be true,
correct, and complete, and with all other information which Seller may
reasonably request. No transfer, whether with or without Seller’s consent: (i)
shall operate to release Purchaser or alter Purchaser’s primary liability to
perform the obligations of Purchaser under this Agreement or (ii) shall cause
Seller to incur any cost or other economic detriment in connection with such
Transfer. Purchaser shall pay any and all additional costs and expenses
(including, without limitation, reasonable attorneys’ fees, charges, and
disbursements) incurred by Seller that would not otherwise have been incurred by
Seller had Purchaser not caused a Transfer.
 
- 30 -

--------------------------------------------------------------------------------


 
(k)    Estoppel Certificate for Ground Lease. Seller agrees to use commercially
reasonable efforts to obtain an estoppel certificate from the landlord under the
Ground Lease. It is understood that the failure to provide an estoppel
certificate with respect to the Ground Lease is not a condition precedent to the
Closing and shall not entitle Purchaser to terminate this Agreement or defer the
Closing Date or seek any other remedy.


(l)    General. Time is of the essence in the performance of the respective
Obligations of Seller and Purchaser. This Agreement may be executed in any
number of counterparts, each of which shall constitute an original but all of
which, taken together, shall constitute but one and the same instrument. This
Agreement (including all exhibits) contains the entire agreement between the
parties with respect to the subject matter hereof, supersedes all prior letters
of intent, understandings, or other agreement, whether written or oral, if any,
with respect thereto and may not be amended, supplemented, or terminated, nor
shall any Obligation hereunder or condition hereof be deemed waived, except by a
written instrument to such effect signed by the party to be charged. This
Agreement shall be governed by and construed in accordance with the laws of the
Commonwealth of Massachusetts. The warranties, representations, agreements, and
undertakings contained herein shall not be deemed to have been made for the
benefit of any person or entity, other than the parties hereto and their
permitted successors and assigns. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective permitted successors
and assigns.


- 31 -

--------------------------------------------------------------------------------


 
ARTICLE XV


DEFAULTS AND REMEDIES
 

15.01 Seller’s Remedies. IF PURCHASER FAILS TO PERFORM ITS OBLIGATIONS UNDER
THIS AGREEMENT FOR ANY REASON EXCEPT SELLER DEFAULT, SELLER SHALL BE ENTITLED AS
ITS SOLE REMEDY TO TERMINATE THIS AGREEMENT AND RECOVER THE EARNEST MONEY AS
LIQUIDATED DAMAGES AND NOT AS A PENALTY, IN FULL SATISFACTION OF ANY CLAIMS
AGAINST PURCHASER; PROVIDED, HOWEVER, THAT THIS PROVISION SHALL NOT LIMIT
SELLER’S RIGHTS TO RECEIVE REIMBURSEMENT FOR COSTS, FEES AND EXPENSES
(INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES AND COSTS) PURSUANT TO SECTION
15.04, BELOW, IN ADDITION TO THE EARNEST MONEY IN THE EVENT OF A DISPUTE
REGARDING THE DISPOSITION OF THE EARNEST MONEY, NOR SHALL THIS PROVISION BE
DEEMED TO WAIVE OR AFFECT SELLER’S RIGHTS AND PURCHASER’S INDEMNITY OBLIGATIONS
UNDER OTHER SECTIONS OF THIS AGREEMENT. SELLER AND PURCHASER AGREE THAT THE
SELLER’S DAMAGES RESULTING FROM PURCHASER’S DEFAULT ARE DIFFICULT TO DETERMINE
AND THE AMOUNT OF THE EARNEST MONEY IS A FAIR ESTIMATE OF THOSE DAMAGES. 
 

15.02 Purchaser’s Remedies. If Seller fails to perform its obligations under
this Agreement for any reason except the failure of any condition precedent to
Seller’s obligations under this Agreement, then Purchaser’s sole remedies shall
be: (a) to terminate this Agreement by giving Seller written notice of such
election prior to or at Closing whereupon (i) the Escrow Company shall promptly
return to Purchaser the Earnest Money (except for the $100,000 paid to Seller at
the signing of this Agreement pursuant to Section 3.01(a)) and the Additional
Earnest Money (if any), and (ii) Purchaser shall be entitled to all
out-of-pocket costs incurred by Purchaser in connection with this transaction in
an amount not to exceed One Hundred Thousand Dollars ($100,000.00); (b) to waive
the default and close; or (c) to seek specific performance of this Agreement
against Seller.
 

15.03 Confidentiality. Unless the other party specifically and expressly
otherwise agrees in writing, each party hereby agrees that all information
regarding the Property or this transaction, of whatsoever nature made available
to it (“Proprietary Information”) is confidential and shall not be disclosed to
any other person except those reasonably assisting said party with the
transaction, or Purchaser’s lender, if any (and then only upon Purchaser making
such person aware of the confidentiality restriction and procuring such person’s
agreement to be bound thereby). In the event that the transaction contemplated
by this Agreement fails to close for any reason whatsoever, Purchaser agrees to
return to Seller, or cause to be returned to Seller, all Proprietary Information
and Purchaser agrees not to retain any copy of the Proprietary Information and
to instruct all persons and entities that have received a copy or copies of the
Proprietary Information to immediately destroy the Proprietary Information.
Further, Purchaser agrees not to use or allow to be used any Proprietary
Information for any purpose other than to determine whether to proceed with the
transaction contemplated by this Agreement, or if the same is consummated, in
connection with the operation of the Property post-Closing. Notwithstanding any
other provision of this Agreement, the provisions of this Section 15.03 shall
survive the Closing or the termination of this Agreement.


- 32 -

--------------------------------------------------------------------------------


 
15.04 Attorneys’ Fees.  If any action or proceeding is commenced by either party
to enforce their rights under this Agreement or to collect damages as a result
of the breach of any of the provisions of this Agreement, the prevailing party
in such action or proceeding, including any bankruptcy, insolvency or appellate
proceedings, shall be entitled to recover all reasonable costs and expenses,
including, without limitation, reasonable attorneys’ fees and court costs, in
addition to any other relief awarded by the court.
 

15.05 No Reservation of Property. The preparation and/or delivery of unsigned
drafts of this Agreement shall not create any legally binding rights in the
Property and/or obligations of the parties, and Purchaser and Seller acknowledge
that this Agreement shall be of no effect until it is duly executed by both
Purchaser and Seller.


[The signature page follows]

 
- 33 -

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed or caused this Agreement to
be executed, all as of the day and year first above written.
 
                SELLER:


WEBSTER STREET HOTEL, LLC,
a Delaware limited liability company





 
By:
New Castle/ Brookline Hotel, LLC,

a Delaware limited liability company,
its sole manager





 
By:
Brookline Hotel Equity, LLC,

    a Delaware limited liability company,

    its sole manager

                            



 
By:
_____________________________





                PURCHASER:


HERSHA HOSPITALITY LIMITED PARTNERSHIP,
a Virginia limited partnership



 
By:
_____________________________

 
 
Signature Page to P&S
 

--------------------------------------------------------------------------------


 
EXHIBIT “A”


LAND


[ATTACHED]




--------------------------------------------------------------------------------


 
EXHIBIT "B"


EXCLUDED ASSETS


Certain computer programs, operating manuals and materials and other personal
property used in the operation and management of the Hotel consisting of:
 

 
1.
New Castle Hotels' Profitsage reporting System;

 
2.
NICE Sales Tracking System;

 
3.
Sales Report Program;

 
4.
Accounting, F&B, Sales, Human Resources, General Managers, and Engineering SOP
manuals;

 
5.
Employee files and all other employee and employee benefit and payroll related
materials;

 
6.
Insurance related files and materials;

 
7.
OSHA Logs;

 
8.
Legal files;

 
9.
New Castle Hotels' Forms; and

 
10.
Items bearing the logo of New Castle Hotels or its subsidiaries.

 


--------------------------------------------------------------------------------


 
EXHIBIT “C”


PERMITTED EXCEPTIONS




[ATTACHED]

 

--------------------------------------------------------------------------------


 
EXHIBIT “D”


PENDING OR THREATENED LITIGATION


1.    The Hotel is a defendant in a Massachusetts state court action on a
mechanics lien claim arising out of the payment dispute between Suffolk
Construction Company ("Suffolk"), the general contractor for construction of the
Hotel, and Ostrow Electrical Company, the electrical subcontractor. The case is
captioned Ostrow Electrical Co. v. Suffolk Construction Company, Inc., et al.,
Civil Docket No: 04-0536, Norfolk County Superior Court. Suffolk has confirmed
in writing that it will defend, indemnify and hold harmless, at its expense, the
Hotel. The Hotel and the other defendants have filed answers to the complaint,
but other activity in the case has been suspended by agreement of the parties
pending settlement discussions. Thus far, those discussions have resulted in
payment by Suffolk and a reduction of the plaintiff's claim from $677,052.26 to
approximately $415,000.00 plus interest and costs.


2.    September 8, 2004 Notice of Contract in favor of G. Conway, Inc. for
$103,629.56 bonded off on January 26, 2005 by Suffolk. Suffolk has agreed to
indemnify Seller with respect to this matter.


3.    Subsequent to completion of construction, a water infiltration problem was
noted on the third (lowest) level of parking ("P-3"). Investigation with the
assistance of Simpson Gumphertz & Heger ("SGH"), consulting engineers, revealed
that the P-3 parking slab and waterproofing were not installed in accordance
with construction and contract documents. Suffolk has acknowledged the problem
and has accepted responsibility for correction. Suffolk has been working
cooperatively with Seller and SGH to examine alternative solutions. Both the
responsibility and work product to date will be assigned to Purchaser in order
that the corrective action can be implemented at a time most appropriate to
minimize disruption to hotel operations.




--------------------------------------------------------------------------------



EXHIBIT “E”


NOTICES OF VIOLATION


None
 

--------------------------------------------------------------------------------



EXHIBIT “F”




Page 1 of _


Record and Return to:
 
ASSIGNMENT AND ASSUMPTION OF GROUND LEASE AND IMPROVEMENTS


This Assignment and Assumption of Ground Lease and Improvements (this
“Agreement”) is made as of _________________, 2005 by and between
___________________, a ________________ (“Assignor”), having a business address
___________________________, and ______________________________, a
__________________________(“Assignee”), having an address
_________________________________________________________.




W I T N E S S E T H:
 
LOCUS:


WHEREAS, by Ground Lease dated __________ (the “Ground Lease”), notice of which
has been filed with the _______________________ (the “Registry”) in Book ___ at
Page ____, ______________________ (the “Landlord”) leased to _____________ (the
“Tenant”) certain real property located at ______________________ (the “Real
Property”), which is more particularly described in Exhibit A attached hereto;


WHEREAS, Assignor holds title to the Improvements located on the Real Property;


WHEREAS, Assignor and Assignee are parties to a certain Sale and Purchase
Agreement dated as of ______________, 2005 (the “P&S”) with respect to,
inter alia, the sale and purchase of Assignor’s interest in the Ground Lease and
the Improvements;


WHEREAS, under the P&S, Assignor agreed to sell all of its right, title, and
interest in and to the Ground Lease and the Improvements to Assignee, and
Assignee agreed to assume prospectively all of Assignor’s obligations and
liabilities under the Ground Lease and with respect to the Improvements; and


WHEREAS, all capitalized terms used herein but not defined herein shall have the
meanings given them in the P&S;


NOW THEREFORE, for Ten Dollars ($10.00) and other good and valuable
consideration, the mutual receipt and legal sufficiency of which are hereby
acknowledged, Assignor and Assignee agree as follows:


1.    Assignment to Assignee. Effective as of the date hereof, Assignor assigns,
transfers, sells, grants, conveys, and sets over unto Assignee all of Assignor’s
right, title, and interest in, to, and under the Ground Lease and the
Improvements, subject in each case to the Permitted Encumbrances, to have and to
hold the same unto Assignee, its successors and assigns, subject to the terms,
covenants, and conditions contained in the Ground Lease. Assignor shall remain
liable for all of Assignor’s obligations under the Ground Lease that have
accrued prior to the date hereof, other than those with respect to which
Assignor is released or otherwise held harmless under the P&S.
 

--------------------------------------------------------------------------------



2.    Assumption by Assignee. Assignee accepts the assignment, transfer, sale,
grant and conveyance of the Ground Lease and the Improvements from Assignor and
assumes and agrees to observe and perform all of the obligations, terms,
covenants, and conditions of the Ground Lease accruing on or after the date
hereof, that are to be observed or performed by Assignor thereunder. This
covenant of assumption is intended to satisfy the requirements of Section
Seventeen D of the Ground Lease.


3.    Indemnity.


(a)    Assignor shall indemnify, defend and hold Assignee and its Indemnitees
harmless against all claims, suits, obligations, liabilities, damages, losses,
costs, and expenses, including without limitation, reasonable attorneys’ fees
and disbursements, based upon, arising out of, or resulting from Assignor’s
breach of the terms and provisions of the Ground Lease occurring prior to the
Closing Date.


(b)    Assignee shall indemnify and hold Assignor and its Indemnitees harmless
against all claims, suits, obligations, liabilities, damages, losses, costs, and
expenses, including, without limitation, reasonable attorneys’ fees and
disbursements, based upon, arising out of, or resulting from Assignee’s breach
of the terms and provisions of the Ground Lease occurring on or after the
Closing Date.


4.    Disclaimer. Assignee acknowledges that Assignor has not made and does not
make any representations or warranties of any kind whatsoever, oral or written,
express or implied, with respect to any of the Ground Lease and the
Improvements. In addition, and notwithstanding anything contained in this
Assignment to the contrary, this Assignment is subject to all disclaimers and
qualifications by Assignor and all encumbrances set forth in the P&S with
respect to the Ground Lease and the Improvements, including, without limitation,
those set forth in Section 2.02, and all such disclaimers, qualifications, and
encumbrances are hereby incorporated into this Agreement by reference and made a
part of this Assignment.


5.    Miscellaneous. This Agreement shall be binding upon and enforceable
against, and shall inure to the benefit of, Assignor and Assignee and their
respective successors and assigns. This Agreement shall be governed by,
construed under, and interpreted and enforced in accordance with, the laws of
The Commonwealth of Massachusetts. This Agreement may be executed in several
counterparts, each of which will be deemed an original, and all of such
counterparts together shall constitute one and the same instrument.


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement, as a sealed
instrument, as of the date first above written.




ASSIGNOR


________________________




By:_____________________
Name:
Title:




ASSIGNEE


________________________




By:_____________________
Name:
Title:

 

--------------------------------------------------------------------------------



COMMONWEALTH OF MASSACHUSETTS


_________________, ss.


On this ___ day of __________, 2005, before me, the undersigned notary public,
personally appeared _________________, who proved to me through satisfactory
evidence of identification, which was __________________________, to be the
person whose name is signed on the preceding or attached document, and he
acknowledged to me that he signed it as _____________ of __________________,
voluntarily for its stated purpose.




______________________________
Notary Public
My commission expires on:
[AFFIX/IMPRINT NOTARIAL SEAL]









COMMONWEALTH OF MASSACHUSETTS


_________________, ss.


On this ___ day of __________, 2005, before me, the undersigned notary public,
personally appeared _________________, who proved to me through satisfactory
evidence of identification, which was __________________________, to be the
person whose name is signed on the preceding or attached document, and he
acknowledged to me that he signed it as _____________ of __________________,
voluntarily for its stated purpose.




______________________________
Notary Public
My commission expires on:
[AFFIX/IMPRINT NOTARIAL SEAL]

 

--------------------------------------------------------------------------------


 
Exhibit A
to
Exhibit "F"


Legal Description


--------------------------------------------------------------------------------



EXHIBIT “G”


BILL OF SALE


THIS BILL OF SALE (“Bill of Sale”) is made as of ____________, 2005 by and
between _______________, a ________________ (“Seller”), and
________________________, a ____________________ (“Purchaser”).


W I T N E S S E T H:


WHEREAS, Assignor and Assignee are parties to a certain Sale and Purchase
Agreement dated as of ______________, 2005 (the “P&S”) with respect to,
inter alia, the sale and purchase of Assignor’s interest in the Fixtures and
Tangible Personal Property, Documents, Consumables, Inventory, and Operating
Equipment, not including Excluded Assets and subject in each case to the
Permitted Exceptions (the "Personal Property");


WHEREAS, under the P&S, Assignor agreed to sell all of its right, title, and
interest in and to the Personal Property to Assignee; and


WHEREAS, all capitalized terms used herein but not defined herein shall have the
meanings given them in the P&S;


NOW THEREFORE, for Ten Dollars ($10.00) and other good and valuable
consideration, the mutual receipt and legal sufficiency of which are hereby
acknowledged, Seller and Purchaser agree as follows:




1.    Sale to Assignee. Seller does hereby sell, assign, transfer, grant, convey
and set over unto Purchaser all of its right, title, and interest in, to, and
under the Personal Property to have and to hold the same unto Purchaser, its
legal representatives, successors and assigns, forever.


2.    Disclaimer. Seller makes no warranty (express or implied) as to the
condition of the Personal Property or its merchantability or fitness for a
particular purpose. In addition, and notwithstanding anything contained in this
Bill of Sale to the contrary, this Bill of Sale is subject to all disclaimers
and qualifications by Seller and all encumbrances set forth in the P&S with
respect to said Personal Property, including, without limitation, those set
forth in Section 2.02, and all such disclaimers, qualifications, and
encumbrances are hereby incorporated in this Bill of Sale by reference and made
a part of this Bill of Sale. By its acceptance of this Bill of Sale, Purchaser
acknowledges that it has fully inspected the Personal Property and accepts the
same in its present use and "AS-IS" condition.


3.    Miscellaneous. This Bill of Sale shall be binding upon and enforceable
against, and shall inure to the benefit of, Seller and Purchaser and their
respective successors and assigns. This Bill of Sale shall be governed by,
construed under, and interpreted and enforced in accordance with, the laws of
The Commonwealth of Massachusetts. This Bill of Sale may be executed in several
counterparts, each of which will be deemed an original, and all of such
counterparts together shall constitute one and the same instrument.




[Signature Page Follows]
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Seller has executed this Bill of Sale, as a sealed
instrument, as of the date first above written.




SELLER:
 
 
 
By:
 





ACCEPTED:
 
PURCHASER:
 
By:
 

 

--------------------------------------------------------------------------------



EXHIBIT “H”


ASSIGNMENT AND ASSUMPTION OF HOTEL CONTRACTS,
BOOKINGS, PERMITS AND MISCELLANEOUS HOTEL ASSETS
 
This Assignment and Assumption of Hotel Contracts, Bookings, Permits and
Miscellaneous Hotel Assets (this "Agreement") is made as of _______________,
2005 by and between __________________________, a ____________________
(“Assignor”) and __________________________, a ____________________
(“Assignee”).


W I T N E S S E T H:


WHEREAS, Assignor and Assignee are parties to a certain Sale and Purchase
Agreement dated as of ______________, 2005 (the “P&S”) with respect to,
inter alia, the sale and purchase of Assignor’s interest in the Hotel Contracts,
Bookings, Permits (except Excluded Permits) and Miscellaneous Hotel Assets
(collectively, the "Assigned Assets");


WHEREAS, under the P&S, Assignor agreed to sell all of its right, title, and
interest in and to the Assigned Assets to Assignee, and Assignee agreed to
assume prospectively all of Assignor’s obligations and liabilities with respect
to the Assigned Assets; and


WHEREAS, all capitalized terms used herein but not defined herein shall have the
meanings given them in the P&S;


NOW THEREFORE, for Ten Dollars ($10.00) and other good and valuable
consideration, the mutual receipt and legal sufficiency of which are hereby
acknowledged, Assignor and Assignee agree as follows:


1.    Assignment to Assignee. Effective as of the date hereof, Assignor does
hereby sell, assign, transfer, grant, convey and set over unto Assignee all of
its right, title, and interest in, to, and under the Assigned Assets to have and
to hold the same unto Assignee, its legal representatives, successors and
assigns, forever.


2.    Assumption by Assignee. Assignee does hereby accept the sale, assignment,
transfer, grant and conveyance of the Assigned Assets and hereby assumes and
agrees to observe and perform all of the obligations, terms, covenants and
conditions of the Assigned Assets accruing after the date hereof.


3.    Indemnity.


(b)    Assignor shall indemnify, defend and hold Assignee and its Indemnitees
harmless against all claims, suits, obligations, liabilities, damages, losses,
costs, and expenses, including without limitation, reasonable attorneys’ fees
and disbursements, based upon, arising out of, or resulting from Assignor’s
breach of the terms and provisions of the Assigned Assets occurring prior to the
Closing Date.



--------------------------------------------------------------------------------


 
(b)    Assignee shall indemnify and hold Assignor and its Indemnitees harmless
against all claims, suits, obligations, liabilities, damages, losses, costs, and
expenses, including, without limitation, reasonable attorneys’ fees and
disbursements, based upon, arising out of, or resulting from Assignee’s breach
of the terms and provisions of the Assigned Assets occurring on or after the
Closing Date.


4.    Disclaimer. Assignee acknowledges that Assignor has not made and does not
make any representations or warranties of any kind whatsoever, oral or written,
express or implied, with respect to any of the Assigned Assets. In addition, and
notwithstanding anything contained in this Assignment to the contrary, this
Assignment is subject to all disclaimers and qualifications by Assignor and all
encumbrances set forth in the P&S with respect to the Assigned Assets,
including, without limitation, those set forth in Section 2.02, and all such
disclaimers, qualifications, and encumbrances are hereby incorporated into this
Agreement by reference and made a part of this Assignment.


5.    Miscellaneous. This Agreement shall be binding upon and enforceable
against, and shall inure to the benefit of, Assignor and Assignee and their
respective successors and assigns. This Agreement shall be governed by,
construed under, and interpreted and enforced in accordance with, the laws of
The Commonwealth of Massachusetts. This Agreement may be executed in several
counterparts, each of which will be deemed an original, and all of such
counterparts together shall constitute one and the same instrument.




[Signature Page Follows]
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement, as a sealed
instrument, as of the date first above written.
 
ASSIGNOR


________________________




By:_____________________
Name:
Title:




ASSIGNEE


________________________




By:_____________________
Name:
Title:
 

--------------------------------------------------------------------------------



EXHIBIT “I”




CERTIFICATION OF NON-FOREIGN STATUS




Section 1445 of the Internal Revenue Code provides that a transferee of a United
States real property interest must withhold the tax if the transferor is a
foreign person. To inform the transferee, __________________ (“Transferee”) that
withholding of tax is not required upon the disposition of a United States real
property interest by ________________ (“Transferor”) and with the knowledge that
the Transferee will rely upon the following statements, the undersigned hereby
certifies the following on behalf of Transferor:


1.    Transferor is not a foreign corporation, foreign partnership, foreign
trust, foreign estate, or foreign person (as those terms are defined in the
Internal Revenue Code and Income Tax Regulations);


2.    Transferor’s United States employer identification number/social security
number is ___-______________; and


3.    Transferor’s office address is _________________________________________.


Transferor understands that this certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.


Under penalties of perjury, I declare that I have examined this Certification
and to the best of my knowledge and belief it is true, correct and complete, and
I further declare that I have authority to sign this document on behalf of
Transferor.


Dated: ________, 2005


 
TRANSFEROR:



--------------------------------------------------------------------------------


